                                     Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
 
BETWEEN
 
FORTSON PRODUCTION COMPANY and BENCO ENERGY, INC.
 
AS “SELLER”
 
AND
 
VANGUARD PERMIAN, LLC
 
AS “PURCHASER”
 
 
 

--------------------------------------------------------------------------------


ARTICLE 1
 
 
 
PURCHASE AND SALE
 
11
 
SECTION 1.1
 
PURCHASE AND SALE
 
11
 
SECTION 1.2
 
ASSETS
 
11
 
SECTION 1.3
 
EXCLUDED ASSETS
 
13
 
SECTION 1.4
 
EFFECTIVE TIME; PRORATION OF COSTS AND REVENUES
 
14
 
SECTION 1.5
 
DELIVERY AND MAINTENANCE OF RECORDS
 
15
 
ARTICLE 2
 
 
 
PURCHASE PRICE
 
15
 
SECTION 2.1
 
PURCHASE PRICE
 
15
 
SECTION 2.2
 
ADJUSTMENTS TO PURCHASE PRICE
 
15
 
SECTION 2.3
 
ALLOCATION OF PURCHASE PRICE FOR TAX PURPOSES
 
17
 
SECTION 2.4
 
DEPOSIT
 
17
 
ARTICLE 3
 
 
 
TITLE MATTERS
 
17
 
SECTION 3.1
 
SELLER’S TITLE
 
17
 
SECTION 3.2
 
DEFINITION OF DEFENSIBLE TITLE
 
18
 
SECTION 3.3
 
DEFINITION OF PERMITTED ENCUMBRANCES
 
19
 
SECTION 3.4
 
NOTICE OF TITLE DEFECT ADJUSTMENTS
 
20
 
SECTION 3.5
 
CASUALTY OR CONDEMNATION LOSS
 
24
 
SECTION 3.6
 
LIMITATIONS ON APPLICABILITY
 
24
 
SECTION 3.7
 
GOVERNMENT APPROVALS RESPECTING ASSETS
 
25
 
ARTICLE 4
 
 
 
ENVIRONMENTAL MATTERS
 
26
 
SECTION 4.1
 
ASSESSMENT
 
26
 
SECTION 4.2
 
NORM, WASTES AND OTHER SUBSTANCES
 
26
 
SECTION 4.3
 
INSPECTION INDEMNITY
 
27
 
ARTICLE 5
 
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
27
 
SECTION 5.1
 
GENERALLY
 
27
 
SECTION 5.2
 
EXISTENCE AND QUALIFICATION
 
27
 
SECTION 5.3
 
POWER
 
27
 
SECTION 5.4
 
AUTHORIZATION AND ENFORCEABILITY
 
27
 
SECTION 5.5
 
NO CONFLICTS
 
28
 
SECTION 5.6
 
LIABILITY FOR BROKER’S FEES
 
28
 
SECTION 5.7
 
LITIGATION
 
28
 
SECTION 5.8
 
TAXES AND ASSESSMENTS
 
28
 
SECTION 5.9
 
COMPLIANCE WITH LAWS
 
29
 
SECTION 5.10
 
CONTRACTS
 
29
 
SECTION 5.11
 
PAYMENTS FOR HYDROCARBON PRODUCTION
 
29
 
SECTION 5.12
 
GOVERNMENTAL AUTHORIZATIONS
 
29
 
SECTION 5.13
 
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
 
30
 
SECTION 5.14
 
(RESERVED)
 
30
 
SECTION 5.15
 
OUTSTANDING CAPITAL COMMITMENTS
 
30
 
SECTION 5.16
 
IMBALANCES
 
30
 
SECTION 5.17
 
CONDEMNATION
 
30
 
SECTION 5.18
 
BANKRUPTCY
 
30
 
SECTION 5.19
 
PUHCA/NGA
 
30
 

 
 
 
 
2

--------------------------------------------------------------------------------


SECTION 5.20
 
INVESTMENT COMPANY
 
31
 
ARTICLE 6
 
 
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
31
 
SECTION 6.1
 
EXISTENCE AND QUALIFICATION
 
31
 
SECTION 6.2
 
POWER
 
31
 
SECTION 6.3
 
AUTHORIZATION AND ENFORCEABILITY
 
31
 
SECTION 6.4
 
NO CONFLICTS
 
31
 
SECTION 6.5
 
LIABILITY FOR BROKERS’ FEES
 
32
 
SECTION 6.6
 
LITIGATION
 
32
 
SECTION 6.7
 
FINANCING
 
32
 
SECTION 6.8
 
LIMITATION
 
32
 
SECTION 6.9
 
SEC DISCLOSURE
 
32
 
SECTION 6.10
 
BANKRUPTCY
 
33
 
SECTION 6.11
 
QUALIFICATION
 
33
 
ARTICLE 7
 
 
 
COVENANTS OF THE PARTIES
 
33
 
SECTION 7.1
 
ACCESS
 
33
 
SECTION 7.2
 
GOVERNMENT REVIEWS
 
34
 
SECTION 7.3
 
NOTIFICATION OF BREACHES
 
34
 
SECTION 7.4
 
LETTERS-IN-LIEU; ASSIGNMENTS; OPERATORSHIP
 
34
 
SECTION 7.5
 
PUBLIC ANNOUNCEMENTS
 
35
 
SECTION 7.6
 
OPERATION OF BUSINESS
 
35
 
SECTION 7.7
 
RESERVED
 
36
 
SECTION 7.8
 
PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS
 
36
 
SECTION 7.9
 
TAX MATTERS
 
38
 
SECTION 7.10
 
FURTHER ASSURANCES
 
39
 
SECTION 7.11
 
INSURANCE
 
39
 
ARTICLE 8
 
 
 
CONDITIONS TO CLOSING
 
40
 
SECTION 8.1
 
CONDITIONS OF SELLER TO CLOSING
 
40
 
SECTION 8.2
 
CONDITIONS OF PURCHASER TO CLOSING
 
40
 
ARTICLE 9
 
 
 
CLOSING
 
41
 
SECTION 9.1
 
TIME AND PLACE OF CLOSING
 
41
 
SECTION 9.2
 
OBLIGATIONS OF SELLER AT CLOSING
 
42
 
SECTION 9.3
 
OBLIGATIONS OF PURCHASER AT CLOSING
 
42
 
SECTION 9.4
 
CLOSING PAYMENT & POST-CLOSING PURCHASE PRICE ADJUSTMENTS
 
43
 
ARTICLE 10
 
 
 
TERMINATION
 
44
 
SECTION 10.1
 
TERMINATION
 
44
 
SECTION 10.2
 
EFFECT OF TERMINATION
 
44
 
SECTION 10.3
 
DISTRIBUTION OF DEPOSIT UPON TERMINATION
 
44
 
ARTICLE 11
 
 
 
POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS AND WAIVERS
 
45
 
SECTION 11.1
 
RECEIPTS
 
45
 
SECTION 11.2
 
EXPENSES
 
45
 
SECTION 11.3
 
ASSUMED SELLER OBLIGATIONS
 
45
 
SECTION 11.4
 
INDEMNITIES
 
46
 
SECTION 11.5
 
INDEMNIFICATION ACTIONS
 
48
 

 
 
 
 
3

--------------------------------------------------------------------------------


SECTION 11.6
 
RELEASE
 
49
 
SECTION 11.7
 
LIMITATION ON ACTIONS
 
50
 
SECTION 11.8
 
DISCLAIMERS
 
50
 
SECTION 11.10
 
RECORDING
 
52
 
ARTICLE 12
 
 
 
MISCELLANEOUS
 
52
 
SECTION 12.1
 
COUNTERPARTS
 
52
 
SECTION 12.2
 
NOTICE
 
52
 
SECTION 12.3
 
SALES OR USE TAX RECORDING FEES AND SIMILAR TAXES AND FEES
 
53
 
SECTION 12.4
 
EXPENSES
 
53
 
SECTION 12.5
 
CHANGE OF NAME
 
54
 
SECTION 12.6
 
REPLACEMENT OF BONDS, LETTERS OF CREDIT AND GUARANTEES
 
54
 
SECTION 12.7
 
GOVERNING LAW AND VENUE
 
54
 
SECTION 12.8
 
CAPTIONS
 
54
 
SECTION 12.9
 
WAIVERS
 
54
 
SECTION 12.10
 
ASSIGNMENT
 
54
 
SECTION 12.11
 
ENTIRE AGREEMENT
 
55
 
SECTION 12.12
 
AMENDMENT
 
55
 
SECTION 12.13
 
NO THIRD-PARTY BENEFICIARIES
 
55
 
SECTION 12.14
 
REFERENCES
 
55
 
SECTION 12.15
 
CONSTRUCTION
 
55
 
SECTION 12.16
 
LIMITATION ON DAMAGES
 
56
 
SECTION 12.17
 
CONSPICUOUSNESS
 
56
 
SECTION 12.18
 
SEVERABILITY
 
56
 
SECTION 12.19
 
TIME OF ESSENCE
 
56
 

 
 

4

--------------------------------------------------------------------------------



EXHIBITS
 
Exhibit “A”                Properties
 
Exhibit “A-1”             Wells and Units
 
Exhibit “A-2”             Equipment
 
Exhibit “B”                Conveyance
 
Exhibit “C”                Press Release
 
 
SCHEDULES
 
Schedule 1.2(d)         Contracts
 
Schedule 1.2(e)         Surface Contracts
 
Schedule 1.2(g)         Pipelines
 
Schedule 1.2(j)          Field Offices
 
Schedule 2.3              Allocation of Purchase Price for Tax Purposes
 
Schedule 5.7(a)         Litigation
 
Schedule 5.8              Taxes and Assessments
 
Schedule 5.9              Compliance with Laws
 
Schedule 5.10            Contract Matters
 
Schedule 5.11            Hydrocarbon Production Payments
 
Schedule 5.12            Governmental Authorizations
 
Schedule 5.13            Preference Rights and Transfer Requirements
 
Schedule 5.15            Outstanding Capital Commitments
 
Schedule 5.16            Imbalances
 
Schedule 7.6              Operation of Business
 
Schedule 11.3            Interests Held in Suspense
 
 
 
5

--------------------------------------------------------------------------------


DEFINITIONS
 
“Adjustment Period” has the meaning set forth in Section 2.2(a).
 
“Adjusted Purchase Price” shall mean the Purchase Price after calculating and
applying the adjustments set forth in Section 2.2.
 
"AFE" means authority for expenditure.
 
“Affiliates” with respect to any Person, means any person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  “Control” means ownership of fifty percent (50%) or more of the voting
interest (stock or otherwise) of such entity.
 
“Agreement” means this Purchase and Sale Agreement.
 
“Aggregate Benefit Deductible” has the meaning set forth in Section 3.4(k).
 
“Aggregate Title Deductible” has the meaning set forth in Section 3.4(j).
 
“Allocated Value” has the meaning set forth in Section 3.4(a).
 
"Assessment" has the meaning set forth in Section 4.1.
 
“Assets” has the meaning set forth in Section 1.2.
 
“Assumed Seller Obligations” has the meaning set forth in Section 11.3.
 
“Bonds” has the meaning set forth in Section 6.11.
 
“Business Day” means each calendar day except Saturdays, Sundays, and Federal
holidays.
 
“Claim” or “Claims” has the meaning set forth in Section 11.4(a).
 
“Claim Notice” has the meaning set forth in Section 11.5(b).
 
“Closing” has the meaning set forth in Section 9.1(a).
 
“Closing Date” has the meaning set forth in Section 9.1(b).
 
“Closing Payment” has the meaning set forth in Section 9.4(a).
 
“Code” has the meaning set forth in Section 2.3.
 
“Confidentiality Agreement” has the meaning set forth in Section 7.1.
 
“Contracts” has the meaning set forth in Section 1.2(d).
 
“Conveyance” has the meaning set forth in Section 3.1(b).
 
“Cure Period” has the meaning set forth in Section 3.4(c).
 
“Defensible Title” has the meaning set forth in Section 3.2.
 
6

--------------------------------------------------------------------------------


“Deposit” has the meaning set forth in Section 2.4.
 
"DTPA" has the meaning set forth in Section 11.9.1.
 
“Effective Time” has the meaning set forth in Section 1.4(a).
 
“Environmental Laws” means, as the same may have been amended, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Atomic Energy Act, 42 U.S.C. § 2011
et seq.; and all applicable related law, whether local, state, territorial, or
national, of any Governmental Body having jurisdiction over the property in
question addressing pollution or protection of human health, safety, natural
resources or the environment and all regulations implementing the foregoing.
 
“Environmental Liabilities” shall mean any and all environmental response costs
(including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of
responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body or court of competent jurisdiction to the extent arising out
of any violation of, or remedial obligation under, any Environmental Laws which
are attributable to the ownership or operation of the Assets prior to the
Effective Time or (ii) pursuant to any claim or cause of action by a
Governmental Body or other Person for personal injury, property damage, damage
to natural resources, remediation or response costs to the extent arising out of
any violation of, or any remediation obligation under, any Environmental Laws
which is attributable to the ownership or operation of the Assets prior to the
Effective Time.
 
“Equipment” has the meaning set forth in Section 1.2(f).
 
“Excluded Assets” has the meaning set forth in Section 1.3.
 
“Financial Statements” has the meaning set forth in Section 7.7(a).
 
“Governmental Authorizations” has the meaning set forth in Section 5.12.
 
“Governmental Body” or “Governmental Bodies” means any federal, state, local,
municipal, or other governments; any governmental, regulatory or administrative
agency, commission, body or other authority exercising or entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power; and any court or governmental tribunal.
 
"HSR Act" means the Hart-Scott Rodino Antitrust Improvements Act of 1976.
 
7

--------------------------------------------------------------------------------


“Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof and sulphur extracted from hydrocarbons.
 
“Imbalance” or “Imbalances” means over-production of Hydrocarbons or
under-production of Hydrocarbons or over-deliveries or under-deliveries with
respect to Hydrocarbons produced from or allocated to the Assets, regardless of
whether such over-production of Hydrocarbons or under-production of Hydrocarbons
or over-deliveries or under-deliveries arise at the platform, wellhead,
pipeline, gathering system, transportation or other location.
 
“Indemnified Party” has the meaning set forth in Section 11.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
 
“Indemnity Claim” has the meaning set forth in Section 11.5(b).
 
“Individual Benefit Threshold” has the meaning set forth in Section 3.4(k).
 
“Individual Environmental Threshold” has the meaning set forth in Section
3.4(j).
 
“Individual Title Threshold” has the meaning set forth in Section 3.4(j).
 
“Invasive Activity” has the meaning set forth in Section 4.1.
 
 “Lands” has the meaning set forth in Section 1.2(a).
 
“Laws” means all statutes, laws, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.
 
“Leases” has the meaning set forth in Section 1.2(a).
 
“Like-Kind Exchange” has the meaning set forth in Section 7.9(b).
 
“Material Adverse Effect” means any effect that is reasonably expected to have
an adverse effect on the ownership, operation or value of the Assets, as
currently operated, in an amount in excess of ten percent (10%) of the Purchase
Price; provided, however, that “Material Adverse Effect” shall not include (i)
any effect resulting from entering into this Agreement or the announcement of
the transactions contemplated by this Agreement; (ii) any effect resulting from
changes in general market, economic, financial or political conditions or any
outbreak of hostilities or war, (iii) any effect that affects the Hydrocarbon
exploration, production, development, processing, gathering and/or
transportation industry generally (including changes in commodity prices or
general market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally), and (iv) any
effect resulting from a change in Laws or regulatory policies.
 
“Minerals and Royalties” has the meaning set forth in Section 1.3(j).
 
“Net Revenue Interest” has the meaning set forth in Section 3.2(a).
 
"NORM" means naturally occurring radioactive material.
 
“Permitted Encumbrances” has the meaning set forth in Section 3.3.
 
8

--------------------------------------------------------------------------------


“Pipelines” has the meaning set forth in Section 1.2(g).
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Body or any other entity.
 
“Preference Property” has the meaning set forth in Section 7.8(b).
 
“Preference Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with (i) the sale, assignment or other transfer of
any Asset or any interest therein or portion thereof or (ii) the execution or
delivery of this Agreement or the consummation or performance of the terms and
conditions contemplated by this Agreement.
 
“Properties” has the meaning set forth in Section 1.2(c).
 
“Property Costs” has the meaning set forth in Section 1.4(b).
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Purchaser” means Vanguard Permian, LLC.
 
"Purchaser Indemnitees" shall mean Purchaser, Purchaser’s Affiliates, joint
owners and venturers, co-lessees and partners, and Purchaser’s contractors and
each of their respective officers, directors, employees, agents,
representatives, insurers, subcontractors, successors and permitted assigns.
 
 “Records” has the meaning set forth in Section 1.2(i).
 
“REGARDLESS OF FAULT” has the meaning set forth in Section 11.4(a).
 
“Retained Asset” has the meaning set forth in Section 7.8(d).
 
 “Seller” means, collectively, Fortson Production Company, a Texas corporation,
and Benco Energy, Inc., a Texas corporation. 
 
"Seller Indemnitees" shall mean Seller, Seller’s Affiliates, joint owners and
venturers, co-lessees and partners, and Seller’s contractors, and each of their
respective officers, directors, employees, agents, representatives, insurers,
subcontractors, successors and permitted assigns.
 
“Seller Operated Assets” shall mean Assets operated by Seller.
 
“Surface Contracts” has the meaning set forth in Section 1.2(e).
 
“Tax Allocated Value” has the meaning set forth in Section 2.3.
 
“Taxes” means all federal, state, local, and foreign income, profits, franchise,
sales, use, ad valorem, property, severance, production, excise, stamp,
documentary, real property transfer or gain, gross receipts, goods and services,
registration, capital, transfer, or withholding taxes or other governmental fees
or charges imposed by any taxing authority, including any interest, penalties or
additional amounts which may be imposed with respect thereto.
 
9

--------------------------------------------------------------------------------


“Tax Returns” has the meaning set forth in Section 5.8.
 
“Title Arbitrator” has the meaning set forth in Section 3.4(i).
 
“Title Benefit” has the meaning set forth in Section 3.2.
 
“Title Benefit Amount” has the meaning set forth in Section 3.4(e).
 
“Title Benefit Notice” has the meaning set forth in Section 3.4(b).
 
“Title Claim Date” has the meaning set forth in Section 3.4(a).
 
“Title Defect” has the meaning set forth in Section 3.2.
 
“Title Defect Amount” has the meaning set forth in Section 3.4(d).
 
“Title Defect Notice” has the meaning set forth in Section 3.4(a).
 
“Title Defect Property” has the meaning set forth in Section 3.4(a).
 
“Transfer Requirement” means any consent, approval, authorization or permit of,
or filing with or notification to, any Person which is required to be obtained,
made or complied with for or in connection with any sale, assignment or transfer
of any Asset or any interest therein, other than any consent of, notice to,
filing with, or other action by Governmental Bodies in connection with the sale
or conveyance of oil and/or gas leases or interests therein or Surface Contracts
or interests therein, if they are not required prior to the assignment of such
oil and/or gas leases, Surface Contracts or interests or they are customarily
obtained subsequent to the sale or conveyance (including consents from state
agencies).      
 
“Units” has the meaning set forth in Section 1.2(c).
 
“Wells” has the meaning set forth in Section 1.2(b).
 

 
 
10

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT
 
This Agreement is executed on November 27, 2009 by and between Fortson
Production Company, a Texas corporation, and Benco Energy, Inc., a Texas
corporation, collectively as “Seller,” and Vanguard Permian, LLC, a Delaware
limited liability company, as “Purchaser”.  Seller and Purchaser are
collectively referred to herein as “Parties” and individually referred to as a
“Party”.
 
RECITALS
 
A.         Seller owns various working interests in certain oil and gas leases,
either of record or beneficially, more fully described in the Exhibits hereto.
 
B.         Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller such working interests of Seller hereafter described, in the manner
and upon the terms and conditions hereafter set forth.
 
C.        Capitalized terms used herein shall have the meanings ascribed to them
in this Agreement as such terms are identified and/or defined in the preceding
Definitions section hereof.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally bound
by the terms hereof, agree as follows:
 
ARTICLE 1
PURCHASE AND SALE
 
Section 1.1 Purchase and Sale.
At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell, transfer and convey the Assets to Purchaser,
and Purchaser agrees to purchase, accept and pay for the Assets and to assume
the Assumed Seller Obligations attributable to the Assets.
 
Section 1.2 Assets.
As used herein, the term “Assets” means, subject to the terms and conditions of
this Agreement, all of Seller’s right, title, and interest in and to the
following (but excluding the Excluded Assets):
 
(a)              Seller’s working interest in and to all of the oil and gas
leases described on Exhibit A, subject to such depth limitations and other
restrictions as may be expressly set forth on Exhibit A (collectively, the
“Leases”);
 
(b)                          All oil, gas, water or injection wells located on
the lands covered by the Leases (the “Lands”), whether producing, shut-in, or
temporarily abandoned, including the interests in the wells shown on Exhibit A-1
attached hereto (the “Wells”);
 
11

--------------------------------------------------------------------------------


(c)                          Except for the Excluded Assets, all interests of
Seller in or to any currently existing pools or units which include any Lands or
all or a part of any Leases or any Wells, including those pools or units shown
on Exhibit A-1 (the “Units”; the Units, together with the Leases, Lands and
Wells, being hereinafter collectively referred to as the “Properties”), and
including all interests of Seller in production of Hydrocarbons from any such
Unit, whether such Unit production of Hydrocarbons comes from Wells located on
or off of a Lease or the Lands, and all tenements, hereditaments and
appurtenances belonging to the Wells, Leases and Units;
 
(d)                          All contracts, agreements and instruments by which
the Properties are bound, or that relate to or are otherwise applicable to the
Properties, but only to the extent applicable to the Properties and not Seller’s
other properties, including but not limited to: operating agreements,
unitization, pooling and communitization agreements, declarations and orders,
joint venture agreements, farmin and farmout agreements, exploration agreements,
participation agreements, exchange agreements, transportation or gathering
agreements, agreements for the sale and purchase of oil, gas, casinghead gas or
processing agreements to the extent applicable to the Properties or the
production of Hydrocarbons produced in association therewith from the
Properties, including those identified on Schedule 1.2(d) (hereinafter
collectively referred to as “Contracts”), but excluding any contracts,
agreements and instruments to the extent transfer is restricted by third-party
agreement or applicable Law and the necessary consents to transfer are not
obtained pursuant to Section 7.8 and provided, that “Contracts” shall not
include the instruments constituting the Leases;
 
(e)                          All easements, permits, licenses, servitudes,
rights-of-way, surface leases and other surface rights appurtenant to, and used
or held for use primarily in connection with the Properties (including those
identified on Schedule 1.2(e) (“Surface Contracts”), but excluding any permits
and other rights to the extent transfer is restricted by third-party agreement
or applicable Law and the necessary consents to transfer are not obtained
pursuant to Section 7.8;
 
(f)                           All equipment, machinery, fixtures and other
tangible personal property and improvements located on the Properties or used or
held for use primarily in connection with the operation of the Properties,
including those identified on Exhibit A-2 (“Equipment”);
 
(g)                          All flow lines, pipelines, gathering systems and
appurtenances thereto located on the Properties or used, or held for use,
primarily in connection with the operation of the Properties, including those
identified on Schedule 1.2(g) (“Pipelines”);
 
(h)                          All Hydrocarbons produced from or attributable to
the Leases, Lands, and Wells from and after the Effective Time;
 
(i)                            All lease files; land files; well files; gas and
oil sales contract files; gas processing files; division order files; abstracts;
title opinions; computer and communications software or intellectual property
presently used for the operation of the Assets and located on the Properties and
within the possession and control of Seller (including codes, tapes, data and
program documentation and related technical information); land surveys; logs,
interpretive data, technical evaluations and technical outputs, but only to the
extent such logs, data, evaluations and outputs are not subject to any
third-party confidentiality limitations or transfer restrictions; maps;
engineering data and reports; and other books, records, data, files, and
accounting and financial records, in each case to the extent related primarily
to the Assets, or used or held for use primarily in connection with the
maintenance or operation thereof, but excluding (i) any books, records, data,
files, maps and accounting records to the extent disclosure or transfer is
restricted by third-party agreement or applicable Law and the necessary consents
to transfer are not obtained pursuant to Section 7.8, (ii) attorney-client
privileged communications and work product of Seller’s legal counsel (other than
title opinions related to the Properties), (iii) reserve studies and
evaluations, and (iv) records relating to the negotiation and consummation of
the sale of the Assets (subject to such exclusions, the “Records”); and
 
12

--------------------------------------------------------------------------------


(j)                            The field offices identified on Schedule 1.2(j);
and
 
(k)                          Proprietary seismic data or licenses related to the
Properties to the extent transferable.
 
Section 1.3 Excluded Assets.
 
Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
 
(a)                          all corporate, financial, income and franchise tax
and legal records of Seller that relate to Seller’s business generally (whether
or not relating to the Assets), and all books, records and files that relate to
the Excluded Assets and those records retained by Seller pursuant to Section
1.2(i) or proprietary data or licenses shared with third parties that is
restricted or not otherwise transferable, without the payment of a fee and
copies of any other Records retained by Seller pursuant to Section 1.5;
 
(b)                          all non-proprietary seismic data, including
reprocessed geological and geophysical data, and, to the extent not expressly
included in Section 1.2(i), all logs, interpretive data, technical evaluations,
technical outputs, reserve estimates and economic estimates;
 
(c)                          all rights to any refund of Taxes or other costs or
expenses borne by Seller or Seller’s predecessors in interest and title
attributable to periods prior to the Effective Time;
 
(d)                          Seller’s area-wide Bonds, permits and licenses or
other permits, licenses or authorizations used in the conduct of Seller’s
business generally;
 
(e)                          all trade credits, account receivables, note
receivables, take-or-pay amounts receivable, and other receivables attributable
to the Assets with respect to any period of time prior to the Effective Time;
 
(f)                           all rights, titles, claims and interests of Seller
or any Affiliate of Seller (i) to or under any policy or agreement of insurance
or any insurance proceeds; except to the extent provided in Section 3.5, and
(ii) to or under any Bonds or Bond proceeds;
 
(g)                          any patent, patent application, logo, service mark,
copyright, trade name or trademark of or associated with Seller or any Affiliate
of Seller or any business of Seller or of any Affiliate of Seller;
 
(h)                          a non-exclusive right to freely use any logs, maps,
engineering data and reports, reserve studies and evaluations, and other
geological or geophysical data and information being transferred as a part of
the Assets except to the extent any such use or transfer is restricted by a
currently existing third-party agreement or applicable Law;
 
13

--------------------------------------------------------------------------------


(i)                            a non-exclusive license to use the proprietary
seismic data related to the Properties and included in the Assets except to the
extent any such use or transfer is restricted by a currently existing
third-party agreement or applicable Law; and
 
(j)                            all fee mineral interest, fee royalty interest
and other fee interests in oil, gas and other minerals and all overriding
royalty interest, net profits interest, and other non-cost bearing interests in
the Properties (the “Minerals and Royalties”).
 
Section 1.4 Effective Time; Proration of Costs and Revenues.
 
(a)                          Subject to Section 1.5, possession of and title to
the Assets shall be transferred from Seller to Purchaser at the Closing, but
certain financial benefits and burdens of the Assets shall be transferred
effective as of 7:00 A.M., local time, where the respective Assets are located,
on October 1, 2009 (the “Effective Time”), as described below.
 
(b)                          Purchaser shall be entitled to all Hydrocarbon
production from or attributable to the Leases, Units and Wells at and after the
Effective Time (and all products and proceeds attributable thereto), and to all
other income, proceeds, receipts and credits earned with respect to the Assets
at or after the Effective Time, and shall be responsible for (and entitled to
any refunds with respect to) all Property Costs incurred at and after the
Effective Time. Seller shall be entitled to all Hydrocarbon production from or
attributable to Leases, Units and Wells prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Time, and shall be responsible for (and entitled to any refunds with respect to)
all Property Costs incurred prior to the Effective Time.
 
            For purposes of this Agreement, the terms “earned” and "incurred”,
as used in this Agreement, shall be interpreted in accordance with generally
accepted accounting principles and Council of Petroleum Accountants Society
(COPAS) standards. “Property Costs” means all costs attributable to the
ownership and operation of the Assets (including without limitation costs of
insurance and ad valorem, property, severance, Hydrocarbon production and
similar Taxes based upon or measured by the ownership or operation of the Assets
or the production of Hydrocarbons therefrom, but excluding any other Taxes) and
all royalties and other payments due to third parties in respect of Hydrocarbon
production or the sale thereof and capital expenditures incurred in the
ownership and operation of the Assets in the ordinary course of business and,
where applicable, in accordance with the relevant operating or unit agreement,
if any, and overhead costs charged to the Assets under the relevant operating
agreement or unit agreement, if any, but excluding without limitation
liabilities, losses, costs, and expenses attributable to (i) Claims for personal
injury or death, property damage or violation of any Law, (ii) obligations to
plug wells or dismantle, abandon and salvage facilities, (iii) obligations to
remediate any contamination of groundwater, surface water, soil, Equipment or
Pipelines under applicable Environmental Laws, and (iv) obligations to pay
working interests, royalties, overriding royalties or other interests held in
suspense, all of which are addressed in Article 11.  For purposes of this
Section 1.4, determination of whether Property Costs are attributable to the
period before or after the Effective Time shall be based on when services are
rendered, when the goods are delivered, or when the work is performed.  For
clarification, the date an item or work is ordered is not the date of a
pre-Effective Time transaction for settlement purposes, but rather the date on
which the item ordered is delivered to the job site, or the date on which the
work ordered is performed, shall be the relevant date.  For purposes of
allocating Hydrocarbon production (and accounts receivable with respect
thereto), under this Section 1.4, (i) liquid Hydrocarbons shall be deemed to be
“from or attributable to” the Leases, Units and Wells when they pass through the
pipeline connecting into the storage facilities into which they are run and (ii)
gaseous Hydrocarbons shall be deemed to be “from or attributable to” the Leases,
Units and Wells when they pass through the delivery point sales meters on the
pipelines through which they are transported. Seller shall utilize reasonable
interpolative procedures to arrive at an allocation of Hydrocarbon production
when exact meter readings or gauging and strapping data is not available. Seller
shall provide to Purchaser, no later than three (3) Business Days prior to
Closing, all data necessary to support any estimated allocation, for purposes of
establishing the adjustment to the Purchase Price pursuant to Section 2.2 hereof
that will be used to determine the Closing Payment (as defined in Section
9.4(a)). Taxes, right-of-way fees, insurance premiums and other Property Costs
that are paid periodically shall be prorated based on the number of days in the
applicable period falling before and the number of days in the applicable period
falling at or after the Effective Time, except that Hydrocarbon production,
severance and similar Taxes shall be prorated based on the number of units
actually produced, purchased or sold or proceeds of sale, as applicable, before,
and at or after, the Effective Time. In each case, Purchaser shall be
responsible for the portion allocated to the period at and after the Effective
Time and Seller shall be responsible for the portion allocated to the period
before the Effective Time. If the Seller or Purchaser determines that an
additional gas imbalance exists as to Seller’s net revenue interest in the
Properties as of the Effective Time other than as disclosed on Schedule 5.16,
then such imbalance will be treated as a Property Cost and the Purchase Price
will be adjusted upwards or downward as appropriate.
 
14

--------------------------------------------------------------------------------


Section 1.5 Delivery and Maintenance of Records.
 
(a)                          Seller, at Purchaser’s sole cost and expenses shall
deliver the Records to Purchaser within thirty (30) days following Closing. 
Seller may retain copies of any Records and shall have access to the Records
following the Closing as provided below.
 
(b)                          Purchaser, or its successors or assigns, for a
period of five (5) years following Closing, will (i) retain the Records, (ii)
provide Seller, its Affiliates, and its and their officers, employees and
representatives with access to the Records  during normal business hours for
review and copying at Seller’s sole cost and expense, and (iii) provide Seller,
its Affiliates, and its and their officers, employees and representatives with
access, during normal business hours, to materials received or produced after
Closing relating to any Indemnity Claim made under Section 11.4 of this
Agreement for review and copying.
 
                                   ARTICLE 2
                                  PURCHASE PRICE
Section 2.1 Purchase Price.
The purchase price for the Assets (the “Purchase Price”) shall be Forty Eight
Million Nine Hundred Twenty Six Thousand Seven Hundred Ninety Three Dollars and
No Cents ($48,926,793.00), adjusted as provided in Section 2.2.
Section 2.2 Adjustments to Purchase Price.
The Purchase Price for the Assets shall be adjusted as follows with all such
amounts being determined in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (COPAS) standards:
15

--------------------------------------------------------------------------------


(a)                          Reduced by the aggregate amount of the following
proceeds received by Seller between the Effective Time and the Closing Date
(with the period between the Effective Time and the Closing Date referred to as
the “Adjustment Period”): (i) proceeds from the sale of Hydrocarbons (net of any
royalties, overriding royalties or other burdens paid to third-parties on or
payable out of Hydrocarbon production, gathering, processing and transportation
costs and any Hydrocarbon production, severance, sales or excise Taxes not
reimbursed to Seller by the purchaser of Hydrocarbon production) produced from
or attributable to the Properties during the Adjustment Period, and (ii) other
proceeds earned with respect to the Assets during the Adjustment Period;
 
(b)                          Reduced to the extent provided in Section 7.8 with
respect to Preference Rights and Retained Assets;
 
(c)                          (i)  If Seller makes the election under Section
3.4(d)(i) with respect to a Title Defect, subject to the Individual Title
Threshold or the Individual Environmental Threshold, as applicable, and in each
case subject to the Aggregate Title Deductible, reduced by the Title Defect
Amount with respect to such Title Defect, if the Title Defect Amount has been
determined prior to Closing, or (ii) subject to the Individual Benefit Threshold
and the Aggregate Benefit Deductible, increased by the Title Benefit Amount with
respect to each Title Benefit for which the Title Benefit Amount has been
determined prior to Closing;
 
(d)                          Increased by the amount of all Property Costs and
other costs attributable to the ownership and operation of the Assets which are
paid by Seller and incurred at or after the Effective Time, except any Property
Costs and other such costs already deducted in the determination of proceeds in
Section 2.2(a);
 
(e)                          Reduced to the extent provided in Section
3.4(d)(iii) for any Properties excluded from the Assets pursuant to Section
3.4(d)(iii);
 
(f)                           Increased or reduced as agreed upon in writing by
Seller and Purchaser;
 
(g)                          Increased by the amount of merchantable
Hydrocarbons stored in tanks and pipelines attributable to the ownership and
operation of the Assets that belong to Seller as of the Effective Time, which
shall be valued based upon the price reflected in existing Contracts of Seller
for the sale of such Hydrocarbons; and
 
(h)                          Reduced by the amount of funds held in suspense, as
reflected on Schedule 11.3.
 
Each adjustment made pursuant to Section 2.2(a) shall serve to satisfy, up to
the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and as
such, Purchaser shall not have any separate rights to receive any Hydrocarbon
production or income, proceeds, receipts and credits with respect to which an
adjustment has been made. Similarly, the adjustment described in Section 2.2(d)
shall serve to satisfy, up to the amount of the adjustment, Purchaser’s
obligation under Section 1.4 to pay Property Costs and other costs attributable
to the ownership and operation of the Assets which are incurred during the
Adjustment Period, and as such, Purchaser shall not be separately obligated to
pay for any Property Costs or other such costs with respect to which an
adjustment has been made.
16

--------------------------------------------------------------------------------


Section 2.3 Allocation of Purchase Price for Tax Purposes.
Concurrent with the execution of this Agreement, Purchaser and Seller will agree
upon an allocation of the unadjusted Purchase Price among the Assets, in
compliance with the principles of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury regulations thereunder.  Such
allocation of value shall be attached to this Agreement as Schedule 2.3 and
shall be treated as Class V assets for purposes of Internal Revenue Service Form
8594. The “Tax Allocated Value” for any Asset equals the portion of the
unadjusted Purchase Price allocated to such Asset on Schedule 2.3, increased or
reduced as described in this Article 2.  Any adjustments to the Purchase Price
other than the adjustments provided for in Sections 2.2(b) and 2.2(c) shall be
applied on a pro rata basis to the amounts set forth on Schedule 2.3 for all
Assets.  After all such adjustments are made, any adjustments to the Purchase
Price pursuant to Sections 2.2(b) and 2.2(c) shall be applied to the amounts set
forth in Schedule 2.3 for the particular affected Assets. After Seller and
Purchaser have agreed on the Tax Allocated Values for the Assets, Seller will be
deemed to have accepted such Tax Allocated Values for purposes of this Agreement
and the transactions contemplated hereby, but otherwise makes no representation
or warranty as to the accuracy of such values. Seller and Purchaser agree (i)
that the Tax Allocated Values shall be used by Seller and Purchaser as the basis
for reporting asset values and other items for purposes of all federal, state,
and local Tax Returns, including without limitation Internal Revenue Service
Form 8594 and (ii) that neither they nor their Affiliates will take positions
inconsistent with the Tax Allocated Values in notices to government authorities
or in audit or other proceedings with respect to Taxes.  Purchaser and Seller
further agree that the portion of Tax Allocated Values included in Schedule 2.3
attributable to tangible personal property shall equal the fair value of such
property on the Closing Date. 
Section 2.4 Deposit.
Concurrently with the execution of this Agreement, Purchaser has paid to Seller
an earnest money deposit  of Five Million Four Hundred Fifty Nine Thousand, Four
Hundred Eighty Five Dollars ($5,459,485.00) (the "Deposit").  The Deposit shall
be non-interest bearing and applied against the Purchase Price if the Closing
occurs, or shall be otherwise distributed in accordance with the terms of this
Agreement.
                                      ARTICLE 3
                                  TITLE MATTERS
Section 3.1 Seller’s Title.
 
(a)                          Except for the special warranty of title referenced
in Section 3.1(b) and without limiting Purchaser’s right to adjust the Purchase
Price by operation of this Article 3, Seller makes no warranty or
representation, express, implied, statutory or otherwise, with respect to
Seller’s title to any of the Assets and Purchaser hereby acknowledges and agrees
that Purchaser’s sole remedy for any defect of title, including any Title
Defect, with respect to any of the Assets (i) before Closing, shall be
Purchaser’s right to adjust the Purchase Price to the extent provided in this
Article 3 and (ii) after Closing, shall be pursuant to the special warranty of
title referenced in Section 3.1(b).
 
(b)                          The conveyance to be delivered by Seller to
Purchaser shall be substantially in the form of Exhibit B hereto (the
“Conveyance”) and contain a special warranty of Defensible Title (as defined
below) by, through and under Seller, but not otherwise, to the Properties shown
in Exhibit A-1, subject to the Permitted Encumbrances, but shall otherwise be
without warranty of title of any kind, express, implied or statutory or
otherwise.
 
17

--------------------------------------------------------------------------------


(c)                          Purchaser shall not be entitled to protection under
Seller’s special warranty of title in the Conveyance against any Title Defect
reported under this Article 3 and/or any Title Defect disclosed to Purchaser or
provided in writing to Purchaser in any abstract of title, title opinion or
landman’s title chain prior to the Title Claim Date.
 
(d)                          Notwithstanding anything herein provided to the
contrary, if a Title Defect under this Article 3 results from any matter which
could also result in the breach of any representation or warranty of Seller set
forth in Article 5, then Purchaser shall only be entitled to assert such matter
(i) before Closing, as a Title Defect to the extent permitted by this Article 3,
or (ii) after Closing, as a breach of Seller’s special warranty of title
contained in the Conveyance to the extent permitted by this Section 3.1, and
shall be precluded from also asserting such matter as the basis of the breach of
any such representation or warranty.
 
Section 3.2 Definition of Defensible Title.
As used in this Agreement, the term “Defensible Title” means that title of
Seller with respect to the Properties shown in Exhibit A-1 that, except for and
subject to Permitted Encumbrances which:
 
(a)                          Entitles Seller to receive a share of the
Hydrocarbons produced, saved and marketed from any Properties shown in Exhibit
A-1 throughout the duration of the productive life of such Properties (after
satisfaction of all royalties, overriding royalties, net profits interests or
other similar burdens paid to third parties on or measured by production of
Hydrocarbons, hereinafter “Net Revenue Interest”), of not less than the Net
Revenue Interest shown in Exhibit A-1 for such Properties, except decreases in
connection with those operations in which Seller may after the date of this
Agreement be a non-consenting co-owner, decreases resulting from the
establishment or amendment after the date of this Agreement  of pools or units,
and except as stated in such Exhibit A-1;
 
(b)                          Obligates Seller to bear a percentage of the costs
and expenses for the maintenance and development of, and operations relating to,
(i) any Properties shown in Exhibit A-1  not greater than the “working interest”
shown in Exhibit A-1 for such Properties, without increase throughout the
productive life of such Properties except as stated in Exhibit A-1 and except
increases resulting from contribution requirements with respect to
non-consenting co-owners under applicable operating agreements and increases
that are accompanied by at least a proportionate increase in Seller’s Net
Revenue Interest; and
 
(c)                          Is free and clear of liens, encumbrances,
obligations, security interests, irregularities, pledges, Environmental
Liabilities, or other defects.
 
As used in this Agreement, the term “Title Defect” means any lien, charge,
encumbrance, obligation (including contract obligation), defect, Environmental
Liability or other matter (including without limitation a discrepancy in Net
Revenue Interest or working interest) that causes Seller not to have Defensible
Title in and to the Properties shown in Exhibit A-1 as of the Effective Time and
the Closing Date.  As used in this Agreement, the term “Title Benefit” shall
mean any right, circumstance or condition that operates to increase the Net
Revenue Interest of Seller in any Properties shown on Exhibit A-1, without
causing a greater than proportionate increase in Seller’s working interest above
that shown in Exhibit A-1 as of the Effective Time. Notwithstanding the
foregoing, the following shall not be considered Title Defects:
 
18

--------------------------------------------------------------------------------


1.         defects based solely on (i) lack of information in the Seller’s
files, or (ii) references to a document(s) if such document(s) is not in
Seller’s files;
 
2.         defects arising out of lack of corporate or other entity
authorization of Persons other than Seller or its Affiliates, unless Purchaser
provides affirmative evidence that the action was not authorized and results in
a third-party’s  actual and superior claim of title to the relevant Property;
 
3.         defects based on failure to record Leases issued by any Governmental
Body, or any assignments of record title or operating rights in such Leases, in
the real property, conveyance or other records of the county in which such
Property is located;
 
4.         defects based on a gap in Seller’s chain of title in the county
records as to fee Leases, unless such gap is affirmatively shown to exist in
such records by an abstract of title, title opinion or landman’s title chain,
which documents shall be included in a Title Defect Notice; and
 
5.         defects that have been cured by applicable Laws of limitations or
prescription.
 
Section 3.3 Definition of Permitted Encumbrances.
As used herein, the term “Permitted Encumbrances” means any or all of the
following:
 
(a)                          Royalties and any overriding royalties,
reversionary interests and other burdens to the extent that the net cumulative
effect of such burdens does not reduce Seller’s Net Revenue Interest below that
shown in Exhibit A-1 or increase Seller’s working interest above that shown in
Exhibit A-1 without a corresponding increase in the Net Revenue Interest;
 
(b)                          All Leases, unit agreements, pooling agreements,
operating agreements, Hydrocarbon production sales contracts, division orders
and other contracts, agreements and instruments applicable to the Assets, to the
extent that the net cumulative effect of such instruments does not reduce
Seller’s Net Revenue Interest below that shown in Exhibit A-1 or increase
Seller’s working interest above that shown in Exhibit A-1 without a
corresponding increase in the Net Revenue Interest;
 
(c)                          Preference Rights applicable to the Assets;
 
(d)                          Third-party consent requirements and similar
restrictions;
 
(e)                          Liens for current Taxes or assessments not yet
delinquent or, if delinquent, contested in good faith by appropriate actions;
 
(f)                           Materialman’s, mechanic’s, repairman’s,
employee’s, contractor’s, operator’s and other similar liens or charges arising
in the ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by Law), or if delinquent, contested in good
faith by appropriate actions;
 
19

--------------------------------------------------------------------------------


(g)                          All rights to consent by, required notices to,
filings with, or other actions by Governmental Bodies in connection with the
sale or conveyance of the Assets or interests therein if they are not required
or customarily obtained prior to the sale or conveyance;
 
(h)                          Excepting circumstances where such rights have
already been triggered, rights of reassignment arising upon final intention to
abandon or release the Assets, or any of them;
 
(i)                            Easements, rights-of-way, servitudes, permits,
surface leases and other rights in respect of surface operations to the extent
that they do not unreasonably interfere with the operation of the Assets;
 
(j)                            All rights reserved to or vested in any
Governmental Body to control or regulate any of the Assets in any manner and all
obligations and duties under all applicable laws, rules and orders of any such
Governmental Body or under any franchise, grant, license or permit issued by any
such Governmental Body;
 
(k)                          Any encumbrance on or affecting the Assets which is
expressly assumed, bonded or paid by Purchaser at or prior to Closing or which
is discharged by Seller at or prior to Closing;
 
(l)                            Any matters shown on Exhibit A-1;
 
(m)                         Any other liens, charges, encumbrances, defects or
irregularities which do not, individually or in the aggregate, materially
interfere with the use or ownership of the Assets subject thereto or affected
thereby (as currently used or owned), which would be accepted by a reasonably
prudent purchaser engaged in the business of owning and operating oil and gas
properties, and which do not reduce Seller’s Net Revenue Interest below that
shown in Exhibit A-1, or increase Seller’s working interest above that shown in
Exhibit A-1 without a corresponding increase in Net Revenue Interest;
 
(n)                          Matters that would otherwise be considered Title
Defects but that do not meet the Individual Title Threshold or Individual
Environmental Threshold, as applicable, set forth in Section 3.4(j); and
 
(o)                          Liens granted under applicable joint operating
agreements.
 
Section 3.4 Notice of Title Defect Adjustments.
 
(a)                          To assert a claim of a Title Defect, Purchaser must
deliver claim notices to Seller (each a “Title Defect Notice”) on or before
fifteen (15) days prior to the Closing (the “Title Claim Date”).  Each Title
Defect Notice shall be in writing and shall include (i) a description of the
alleged Title Defect(s), (ii) the Properties affected by the Title Defect (each
a “Title Defect Property”), (iii) the Allocated Value of each Title Defect
Property, (iv) supporting documents reasonably necessary for Seller (as well as
any title attorney, environmental attorney or examiner hired by Seller) to
verify the existence of the alleged Title Defect(s), and (v) the amount by which
Purchaser reasonably believes the Allocated Value of each Title Defect Property
is reduced by the alleged Title Defect(s) and the computations and information
upon which Purchaser’s belief is based. Notwithstanding any other provision of
this Agreement to the contrary, Purchaser shall be deemed to have waived its
right to assert Title Defects if Seller has not been given notice on or before
the Title Claim Date; provided, however, subject to the limitation set forth in
Section 3.1(c), such waiver shall have no effect or limitation on the special
warranty of title referenced in Section 3.1(b).  For purposes of this Agreement,
the term “Allocated Value” shall mean the portion of the Purchase Price that has
been allocated to a Property in Exhibit A-1.
 
20

--------------------------------------------------------------------------------


(b)                          Seller shall have the right, but not the
obligation, to deliver to Purchaser on or before the Title Claim Date with
respect to each Title Benefit a notice (a “Title Benefit Notice”) including (i)
a description of the Title Benefit, (ii) the Properties affected, (iii) the
Allocated Value of the Properties subject to such Title Benefit and (iv) the
amount by which the Seller reasonably believes the Allocated Value of those
Properties is increased by the Title Benefit, and the computations and
information upon which Seller’s belief is based. Seller shall be deemed to have
waived all Title Benefits of which it has not given notice on or before the
Title Claim Date.
 
(c)                          Seller shall have the right, but not the
obligation, to attempt, at its sole cost and expense, to cure or remove at any
time prior to Closing (the “Cure Period”), unless the Parties otherwise agree,
any Title Defects of which it has been advised by Purchaser.
 
(d)                          Remedies for Title Defects.
In the event that any Title Defect is not waived by Purchaser or cured on or
before Closing, Seller shall, at its sole election, elect to:
(i)         subject to the Individual Title Threshold or the Individual
Environmental Threshold, as applicable, and the Aggregate Title Deductible,
reduce the Purchase Price by an amount agreed upon ("Title Defect Amount")
pursuant to Sections 3.4(g), 3.4(i) or 3.4(l) by Purchaser and Seller as being
the value of such Title Defect, (taking into consideration the Allocated Value
of the Property subject to such Title Defect, the portion of the Property
subject to such Title Defect and the legal effect of such Title Defect on the
Property affected thereby); provided, however, that the methodology, terms and
conditions of Sections 3.4(g) and 3.4(l) shall control any such determination;
(ii)        [reserved];
(iii)       retain the entirety of the Property that is subject to such Title
Defect, together with all associated Assets, in which event the Purchase Price
shall be reduced by an amount equal to the Allocated Value of such Property;
provided, however, that this remedy shall not be applicable if such Title Defect
results from an increase in Seller’s working interest or decrease in Seller’s
Net Revenue Interest in such Property; or
(iv)       if applicable, to the extent provided under Section 8.1(e) of this
Agreement, terminate this Agreement.
(e)                          Subject to the Individual Benefit Threshold and the
Aggregate Benefit Deductible, with respect to each Property affected by Title
Benefits reported under Section 3.4(b), the Purchase Price shall be increased by
an amount (the “Title Benefit Amount”) equal to the increase in the Allocated
Value for such Property caused by such Title Benefits, as determined pursuant to
Section 3.4(h). 
 
21

--------------------------------------------------------------------------------


(f)                           Section 3.4(d) shall be the exclusive right and
remedy of Purchaser with respect to Title Defects asserted by Purchaser pursuant
to Section 3.4.
 
(g)                          The Title Defect Amount resulting from a Title
Defect shall be the amount by which the Allocated Value of the Title Defect
Property affected by such Title Defect is reduced as a result of the existence
of such Title Defect and shall be determined in accordance with the following
methodology, terms and conditions:
 
(i)         if Purchaser and Seller agree on the Title Defect Amount, that
amount shall be the Title Defect Amount;
(ii)        if the Title Defect is a lien, encumbrance or other charge which is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
 undisputed and liquidated amount;
(iii)       if the Title Defect represents a discrepancy between (A) the Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
stated on Exhibit A-1, then the Title Defect Amount shall be the product of the
Allocated Value of such Title Defect Property multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1;
(iv)       if the Title Defect represents an obligation, encumbrance, burden or
charge upon or other defect in title to the Title Defect Property of a type not
described in subsections (i), (ii) or (iii) above, the Title Defect Amount shall
be determined by taking into account the Allocated Value of the Title Defect
Property, the portion of the Title Defect Property affected by the Title Defect,
the legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the Title Defect Property, the values placed upon the
Title Defect by Purchaser and Seller and such other factors as are necessary to
make a proper evaluation; and
(v)        notwithstanding anything to the contrary in this Article 3, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
(other than those resulting exclusively from Environmental Liabilities) upon any
Title Defect Property shall not exceed the Allocated Value of the Title Defect
Property.
(h)                          The Title Benefit Amount for any Title Benefit
shall be the product of the Allocated Value of the affected Property multiplied
by a fraction, the numerator of which is the Net Revenue Interest increase and
the denominator of which is the Net Revenue Interest stated on Exhibit A-1.
 
(i)                            Seller and Purchaser shall attempt to agree on
all Title Defect Amounts and Title Benefit Amounts prior to Closing.  If Seller
and Purchaser are unable to agree by Closing, the Title Defect Amounts and Title
Benefit Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 3.4(i). There shall be a single arbitrator,
who shall be a title attorney with at least ten (10) years experience in oil and
gas titles involving properties in the regional area in which the Properties are
located, as selected by mutual agreement of Purchaser and Seller within fifteen
(15) Business Days after the end of the Cure Period, and absent such agreement,
by the Dallas office of the American Arbitration Association (the “Title
Arbitrator”). The arbitration proceeding shall be held in Tarrant County, Texas
and shall be conducted in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, to the extent such rules do not conflict
with the terms of this Section. The Title Arbitrator’s determination shall be
made within fifteen (15) Business Days after submission of the matters in
dispute and shall be final and binding upon both Parties, without right of
appeal. In making his determination, the Title Arbitrator shall be bound by the
rules set forth in Sections 3.4(g) and 3.4(h) and may consider such other
matters as in the opinion of the Title Arbitrator are necessary or helpful to
make a proper determination. Additionally, the Title Arbitrator may consult with
and engage disinterested third parties to advise the arbitrator, including,
without limitation, petroleum engineers. The Title Arbitrator shall act as an
expert for the limited purpose of determining the specific disputed Title Defect
Amounts and Title Benefit Amounts submitted by either Party and shall not be
empowered to award damages, interest or penalties to either Party with respect
to any matter. Seller and Purchaser shall each bear its own legal fees and other
costs of presenting its case and indemnify and hold harmless the other Party
with respect thereto. Each Party shall bear one-half of the costs and expenses
of the Title Arbitrator, including any costs incurred by the Title Arbitrator
that are attributable to such third party consultation.  Within ten (10) days
after the Title Arbitrator delivers written notice to Purchaser and Seller of
his award with respect to a Title Defect Amount or a Title Benefit Amount, (i)
Purchaser shall pay to Seller the amount, if any, so awarded by the Title
Arbitrator to Seller and (ii) Seller shall pay to Purchaser the amount, if any,
so awarded by the Title Arbitrator to Purchaser.
 
22

--------------------------------------------------------------------------------


(j)                            Notwithstanding anything to the contrary in this
Agreement, (i) in no event shall there be any adjustments to the Purchase Price
or other remedies provided by Seller for (x) individual Title Defects (excluding
Title Defects related to Environmental Liabilities) that do not exceed two and
one-half percent (2.5%) of the Allocated Value of the Property affected by the
Title Defect as listed in Exhibit A-1 (“Individual Title Threshold”); and (y)
individual Environmental Liabilities that constitute Title Defects that do not
exceed two and one-half percent (2.5%) of the Allocated Value of the Property
affected by the Title Defect (“Individual Environmental Threshold”); and (ii) in
no event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for Title Defects (including without limitation those
resulting from Environmental Liabilities) unless the amount of all such Title
Defects (assuming that such Title Defect exceeds the Individual Title Threshold
or the Individual Environmental Threshold, as applicable), in the aggregate
(excluding any Title Defects cured by Seller) exceeds seven and one-half percent
(7.5%) of the Allocated Value of the Properties (the “Aggregate Title
Deductible”), after which point Purchaser shall be entitled to adjustments to
the Purchase Price or other remedies only with respect to Title Defects in
excess of such Aggregate Title Deductible.
 
(k)                          Notwithstanding anything to the contrary in this
Agreement, (i) in no event shall there be any increase in the Purchase Price for
Individual Title Benefits that do not exceed (A) two and one-half percent (2.5%)
of the Allocated Value of the Properties listed in Exhibit A-1 (“Individual
Benefit Threshold”); and (ii) in no event shall there be any increase in the
Purchase Price for any Title Benefits unless the amount of all Title Benefits,
in the aggregate, exceeds a deductible in an amount equal to seven and one-half
percent (7.5%)  of the Allocated Value of the Properties (“Aggregate Benefit
Deductible”), after which point Seller shall be entitled to an increase to the
Purchase Price in excess of such Aggregate Benefit Deductible.
 
(l)                            Subject to the Individual Title Threshold and the
Individual Environmental Threshold, as applicable, if the amount of all Title
Defects is in excess of the Aggregate Title Deductible, then the Purchase Price
shall be adjusted downward on account of additional Environmental Liabilities
that constitute Title Defects, by a mutually agreed amount equal to the
estimated costs of cleanup or remediation of such condition, or Seller, at its
sole option, may elect to  cure such Environmental Liabilities before Closing;
provided, however, that if such cure shall take place after Closing, Seller
shall first obtain Purchaser’s approval of any plan to cure such Environmental
Liabilities, which approval shall not be unreasonably withheld or conditioned. 
If Seller does not elect to so cure, and if the Parties have not agreed upon a
Purchase Price adjustment amount, then the amount of such adjustment shall be
determined in accordance with the provisions of Section 3.4(i) above, except
that the Title Arbitrator will be an environmental law attorney or other
professional with at least ten (10) years experience in oilfield environmental
and cleanup matters. 
 
23

--------------------------------------------------------------------------------


Section 3.5 Casualty or Condemnation Loss.
 
(a)                          Purchaser shall assume all risk of loss with
respect to, and any change in the condition of the Assets from the Effective
Time until Closing for production of Hydrocarbons through normal depletion
(including, but not limited to, the watering out of any Well, collapsed casing
or sand infiltration of any Well) and the depreciation of personal property due
to ordinary wear and tear.
 
(b)                          Subject to the provisions of Sections 8.1(f) and
8.2(f) hereof, if, after the date of this Agreement but prior to the Closing
Date, any portion of the Assets is destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain, and the loss as a result
of such individual casualty or taking exceeds ten percent (10%) of the Purchase
Price, Purchaser shall nevertheless be required to close, and Seller shall elect
by written notice to Purchaser prior to Closing either (i) to cause the Assets
affected by any casualty or taking to be repaired or restored to at least its
condition prior to such casualty, at Seller’s sole cost, as promptly as
reasonably practicable (which work may extend after the Closing Date), or (ii)
to treat such casualty or taking as a Title Defect with respect to the affected
Property or Properties under Section 3.4. In each case, Seller shall retain all
rights to insurance and other claims against third parties with respect to the
casualty or taking, except to the extent the Parties otherwise agree in writing.
 
(c)                          If, after the date of this Agreement but prior to
the Closing Date, any portion of the Assets is destroyed by fire or other
casualty or is taken in condemnation or under right of eminent domain, and the
loss as a result of such individual casualty or taking is ten percent (10%) or
less of the Purchase Price, Purchaser shall nevertheless be required to close
and Seller shall, at Closing, pay to Purchaser all sums paid to Seller by third
parties by reason of such casualty or taking and shall assign, transfer and set
over to Purchaser or subrogate Purchaser to all of Seller’s right, title and
interest (if any) in insurance claims, unpaid awards, and other rights against
third parties (other than Affiliates of Seller and its and their directors,
officers, employees and agents) arising out of the casualty or taking.
 
Section 3.6 Limitations on Applicability.
The right of Purchaser to assert a Title Defect under this Agreement shall
terminate as of the Title Claim Date; provided there shall be no termination of
Purchaser’s or Seller’s rights under Section 3.4 with respect to any bona fide
Title Defect properly reported in a Title Defect Notice or bona fide Title
Benefit Claim properly reported in a Title Benefit Notice on or before the Title
Claim Date. Thereafter, Purchaser’s sole and exclusive rights and remedies with
regard to title to the Assets shall be as set forth in, and arise under, the
Conveyance transferring the Assets from Seller to Purchaser.
24

--------------------------------------------------------------------------------


Section 3.7 Government Approvals Respecting Assets.
(a)                          Purchaser, within thirty (30) days after Closing,
shall file for approval with the applicable government agencies all assignment
documents and other state and federal transfer documents required to effectuate
the transfer of the Assets.  Purchaser and Seller further agree promptly after
Closing to take all other actions reasonably required of them by federal or
state agencies having jurisdiction to obtain all requisite regulatory approvals
with respect to this transaction, and to use reasonable commercial efforts to
obtain the approval by such federal or state agencies, as applicable, of
Seller’s assignment documents requiring federal or state approval in order for
Purchaser to be recognized by the federal or state agencies as the owner of the
Assets.  Purchaser shall timely provide Seller with the resignation and
designation of operator instruments, approved copies of the assignment documents
and other state and federal transfer documents.
 
(b)                          Until all of the governmental approvals provided
for in Section 3.7(a) have been obtained, the following shall occur with respect
to the affected portion of the Assets:
(i)         Seller shall continue to hold record title to the affected
Properties and other affected portion of the Assets as nominee for Purchaser;
(ii)        Purchaser shall be responsible for all assumed obligations with
respect to the affected Leases and other affected portion of the Assets as if
Purchaser was the record owner of such Properties and other portion of the
Assets as of the Effective Date; and
(iii)       Seller shall act as Purchaser’s nominee but shall be authorized to
act only upon and in accordance with Purchaser’s written instructions, and
Seller shall have no authority, responsibility or discretion to perform any
tasks or functions with respect to the affected Properties and other affected
portion of the Assets other than those which arise as a result of an emergency
where the failure to act may result in injury or damage to Persons or Property
or are purely administrative or ministerial in nature, unless otherwise
specifically requested and authorized by Purchaser.
(c)                          Denial of Required Governmental Approvals.  If the
federal or state agency fails to grant approval within twenty-four (24) months
after the Closing, Seller may continue to hold record title to the affected
Properties and other affected Assets as Purchaser’s nominee or, at Seller’s sole
option, it may terminate this Agreement and all its obligations hereunder as to
the affected Properties and other affected portion of the Assets by giving sixty
(60) days written notice to Purchaser.  Upon such termination:  (i) this
Agreement shall be null and void and terminated only as to the affected
Properties and other affected portion of the Assets, (ii) Purchaser shall
immediately reassign and return to Seller the assignment documents and any and
all other documents, materials and data previously delivered to Purchaser with
respect to the affected  Properties and other affected portion of the Assets,
and (iii) Seller shall pay to Purchaser the Allocated Value of the affected
Property, without interest, less the proceeds of Hydrocarbon production received
by Purchaser (which shall be retained by Purchaser as its sole property) net of
all expenses, overhead, royalties, and costs of operations (including plugging
and abandonment expenses but excluding mortgage interest and any burdens, liens,
or encumbrances created by Purchaser which must be released prior to this
payment) attributable to the affected Properties or other affected portion of
the Assets from the Effective Date forward.  In no event, however, shall Seller
ever be required to reimburse Purchaser for any expenditures associated with
workovers, recompletions, sidetracks, or the drilling, completion or plugging
and abandonment of wells drilled or work performed by Seller with respect to
such affected Properties.
 
25

--------------------------------------------------------------------------------


                                    ARTICLE 4
                              ENVIRONMENTAL MATTERS
Section 4.1 Assessment.
Upon notice to Seller, Purchaser shall, subject to the provisions of Section
11.4(b)(vi), have the right to conduct an environmental assessment of all or any
portion of the Properties (the “Assessment”) to be conducted by a reputable
environmental consulting or engineering firm approved in advance in writing by
Seller.  The Assessment shall be conducted at the sole cost and expense of
Purchaser, and shall be subject to the indemnity provisions of Section 4.3 and
Section 11.4(b)(vi).  Prior to conducting any sampling, boring, drilling or
other invasive investigative activity with respect to the Properties (“Invasive
Activity”), Purchaser shall furnish for Seller’s review a proposed scope of such
Invasive Activity, including a description of the activities to be conducted and
a description of the approximate locations of such activities.  If any of the
proposed activities may unreasonably interfere with normal operation of the
Properties, Seller may request an appropriate modification of the proposed
Invasive Activity.  Seller shall have the right to be present during any
Assessment of the Properties and shall have the right, at its option and
expense, to split samples with Purchaser.  After completing any Assessment of
the Properties, Purchaser shall, at its sole cost and expense, restore the
Properties in all material respects to their condition prior to the commencement
of such Assessment (unless Seller requests otherwise) and shall promptly and
properly dispose of all drill cuttings, corings, or other investigative-derived
wastes generated in the course of the Assessment.  Purchaser shall maintain, and
shall cause its officers, employees, representatives, consultants, agents and
advisors to maintain, all information obtained by Purchaser pursuant to any
Assessment or other due diligence activity as strictly confidential in
perpetuity, unless disclosure of any facts as a result of such Assessment is
required under any Environmental Laws.  Purchaser shall provide Seller with a
copy of the final product of all environmental reports prepared by, or on behalf
of, Purchaser with respect to any Assessment or Invasive Activity conducted on
the Properties.  In the event that any necessary disclosures under applicable
Environmental Laws are required with respect to matters discovered by any
Assessment conducted by, for or on behalf of Purchaser, Purchaser agrees that
Seller shall be the responsible Party for disclosing such matters to the
appropriate Governmental Bodies.
Section 4.2 NORM, Wastes and Other Substances.
Purchaser acknowledges that the Assets have been used for exploration,
development, and production Hydrocarbons and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
the Properties or associated with the Assets.  Equipment and sites included in
the Assets may contain asbestos, hazardous substances, or NORM.  NORM may affix
or attach itself to the inside of wells, materials, and equipment as scale, or
in other forms.  The wells, materials, and equipment located on the Properties
or included in the Assets may contain NORM and other wastes or hazardous
substances.  NORM containing material and/or other wastes or hazardous
substances may have come in contact with various environmental media, including
without limitation, water, soils or sediment.  Special procedures may be
required for the assessment, remediation, removal, transportation, or disposal
of environmental media, wastes, asbestos, hazardous substances, and NORM from
the Assets.
26

--------------------------------------------------------------------------------

Section 4.3 Inspection Indemnity.
PURCHASER HEREBY AGREES TO DEFEND, INDEMNIFY, RELEASE, PROTECT, SAVE AND HOLD
HARMLESS THE SELLER INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES AND CLAIMS
RESULTING FROM ANY DUE DILIGENCE ACTIVITY CONDUCTED BY PURCHASER OR ITS AGENTS,
WHETHER BEFORE OR AFTER THE EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY LOSSES RESULTING, IN WHOLE OR IN PART, FROM THE NEGLIGENCE OR
STRICT LIABILITY OF SELLER.
                                   ARTICLE 5
                           REPRESENTATIONS AND WARRANTIES OF SELLER
Section 5.1 Generally.
(a)                          Any representation or warranty qualified “to the
knowledge of Seller” or “to Seller’s knowledge” or with any similar knowledge
qualification is limited to matters within the actual knowledge of the officers
of Seller.  “Actual knowledge” for purposes of this Agreement means information
personally known by  the officers of the Party referenced.
 
(b)                          Inclusion of a matter on a Schedule to this
Agreement in relation to a representation or warranty which addresses matters
having a Material Adverse Effect shall not be deemed an indication that such
matter does, or may, have a Material Adverse Effect.  Likewise, the inclusion of
a matter on a Schedule in this Agreement in relation to a representation or
warranty shall not be deemed an indication that such matter necessarily would,
or may, breach such representation or warranty absent its inclusion on such
Schedule. Matters may be disclosed on a Schedule to this Agreement for purposes
of information only.
 
(c)                          Subject to the foregoing provisions of this Section
5.1, the disclaimers and waivers contained in Sections 11.8 and 11.9 and the
other terms and conditions of this Agreement, Seller represents and warrants to
Purchaser the matters set out in Sections 5.2 through 5.20.
 
Section 5.2 Existence and Qualification.
Seller is each a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas and is duly qualified to do
business as a foreign corporation  where the Assets are located, except where
the failure to so qualify would not have a Material Adverse Effect. 
Section 5.3 Power.
Seller has the power to enter into and perform this Agreement and consummate the
transactions contemplated by this Agreement.
Section 5.4 Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transactions contemplated hereby, have been duly and validly authorized
by all necessary partnership actions on the part of Seller. This Agreement has
been duly executed and delivered by Seller (and all documents required hereunder
to be executed and delivered by Seller at Closing will be duly executed and
delivered by Seller) and this Agreement constitutes, and at the Closing such
documents will constitute, the valid and binding obligations of Seller,
enforceable against Seller in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
27

--------------------------------------------------------------------------------


 
Section 5.5 No Conflicts.
Subject to compliance with the Preference Rights and Transfer Requirements set
forth in Schedule 5.13, the execution, delivery and performance of this
Agreement by Seller, and the transactions contemplated by this Agreement will
not (i) violate any provision of the articles of incorporation, bylaws, or
similar governing documents of Seller, (ii) result in default (with due notice
or lapse of time or both) or the creation of any lien or encumbrance or give
rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, Bond, mortgage, indenture, license
or agreement to which Seller is a Party or which affect the Assets, (iii)
violate any judgment, order, ruling, or decree applicable to Seller as a party
in interest, (iv) violate any Laws applicable to Seller or any of the Assets,
except for (a) rights to consent by, required notices to, filings with, approval
or authorizations of, or other actions by any Governmental Body where the same
are not required prior to the assignment of the related Asset or they are
customarily obtained subsequent to the sale or conveyance thereof, and (b) any
matters described in clauses (ii), (iii) or (iv) above which would not  have a
 Material Adverse Effect.
Section 5.6 Liability for Brokers’ Fees.
Purchaser shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Seller, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
Section 5.7 Litigation.
Except as set forth in Schedule 5.7(a), (a) no investigation, proceeding,
action, suit, or other legal proceeding of any kind or nature before any
Governmental Body or arbitrator (including any take-or-pay claims) is pending
or, to Seller’s knowledge, threatened to which Seller is a party and which
relates to the Assets; (b) no notice in writing from any Governmental Body which
could have a Material Adverse Effect has been received by Seller claiming any
violation of or noncompliance with any Law with respect to the Assets; and (c)
to Seller’s knowledge, there are no presently existing or threatened claims for
personal injury or death related to the Assets.
Section 5.8 Taxes and Assessments.
With respect to all Taxes related to the Assets and to the knowledge of Seller,
(a) all reports, returns, statements (including estimated reports, returns or
statements), and other similar filings (the “Tax Returns”) relating to the
Assets required to be filed by Seller with respect to such Taxes have been
timely filed with the appropriate Governmental Body in all jurisdictions in
which such Tax Returns are required to be filed; and (b) such Tax Returns are
true and correct in all material respects, and (c) all Taxes reported on such
Tax Returns have been paid, except those being contested in good faith.
With respect to all Taxes related to the Assets, except as set forth on Schedule
5.8, (a) there are not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any such Tax; (b) there are no administrative proceedings or
lawsuits pending against the Assets or Seller by any taxing authority; and (c)
there are no Tax liens on any of the Assets except for liens for Taxes not yet
due.
28

--------------------------------------------------------------------------------


Section 5.9 Compliance with Laws.
Except as disclosed on Schedule 5.9, the Assets are, and the operation of the
Assets is, in compliance with the provisions and requirements of all Laws of all
Governmental Bodies having jurisdiction with respect to the Assets, or the
ownership, operation, development, maintenance, or use of any thereof, except
where the failure to so comply would not have a Material Adverse Effect.
Notwithstanding the foregoing, Seller makes no representation or warranty,
express or implied, under this Section relating to any Environmental Liabilities
or Environmental Law.
Section 5.10              Contracts.
Except as disclosed on Schedule 5.10, to the knowledge of Seller, Seller has
paid its share of all costs payable by it under the contracts and agreements
described in Schedule 1.2(d), except those being contested in good faith.  To
Seller’s knowledge, Seller is in compliance with all Contracts listed on
Schedule 1.2(d) except as disclosed on Schedule 5.10 and except such
non-compliance as would not, individually or the aggregate, have a Material
Adverse Effect. 
Section 5.11              Payments for Hydrocarbon Production.
Except as set forth on Schedule 5.11, to the knowledge of Seller, (a) all
rentals, royalties, excess royalty, overriding royalty interests, Hydrocarbon
production payments, and other payments due and/or payable by Seller to any
other interest owners in the Properties with respect to production occurring on
or prior to the Effective Time under or with respect to the Assets and the
Hydrocarbons produced therefrom or attributable thereto, have been paid, and (b)
Seller is not obligated under any contract or agreement for the sale of gas from
the Assets containing a take-or-pay, advance payment, prepayment, or similar
provision, or under any gathering, transmission, or any other contract or
agreement with respect to any of the Assets to gather, deliver, process, or
transport any gas without then or thereafter receiving full payment therefor.
Section 5.12              Governmental Authorizations.
To Seller’s knowledge, except as disclosed on Schedule 5.12, Seller has obtained
and is maintaining all material federal, state and local governmental licenses,
permits, franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Seller Operated Assets as currently owned and
operated.  Except as disclosed in Schedule 5.7(a), Schedule 5.7(b) or Schedule
5.12 and except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) Seller has operated the Seller Operated Assets in accordance
with the conditions and provisions of such Governmental Authorizations, and (ii)
no written notices of violation have been received by Seller, and no proceedings
are pending or, to Seller’s knowledge, threatened in writing that might result
in any modification, revocation, termination or suspension of any such
Governmental Authorizations or which would require any corrective or remedial
action by Seller.
29

--------------------------------------------------------------------------------


Section 5.13              Preference Rights and Transfer Requirements.
To Sellers knowledge, except as disclosed on Schedule 5.13, none of the Assets,
or any portion thereof, is subject to any Preference Right or Transfer
Requirement which may be applicable to the transactions contemplated by this
Agreement.
Section 5.14              (Reserved).
Section 5.15              Outstanding Capital Commitments.
As of the date hereof, there are no outstanding AFEs or other commitments to
make capital expenditures which are binding on the Assets and which Seller
reasonably anticipates will individually require expenditures by the owner of
the Assets after the Closing Date in excess of One Hundred Fifty Thousand
dollars ($150,000.00) other than those shown on Schedule 5.15.
Section 5.16              Imbalances.
To Seller’s knowledge, except as disclosed on Schedule 5.16, Seller does not
have any Imbalances arising with respect to the Assets, and (i) no Person is
entitled to receive any material portion of the Seller’s Hydrocarbons produced
from the Assets or to receive material cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons produced from the Assets under any
operating agreement, gas balancing or storage agreement, gas processing or
dehydration agreement, gas transportation agreement, gas purchase agreement, or
other agreements, whether similar or dissimilar, (ii) Seller is not obligated to
deliver any material quantities of gas or to pay any material penalties or other
amounts, in connection with the violation of any of the terms of any gas 
contract or other agreement with shippers with respect to the Assets, and (iii)
Seller is not obligated to pay any material penalties or other material payments
under any gas transportation or other agreement as a result of the delivery of
quantities of gas from the Wells in excess of the contract requirements.
Section 5.17              Condemnation.
To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
Section 5.18              Bankruptcy.
To Seller’s knowledge, there are no bankruptcy, reorganization, or similar
arrangement proceedings pending, being contemplated by or threatened against
Seller or any Affiliate of Seller.
Section 5.19              PUHCA/NGA.
Seller is not a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company,” or an “affiliate” of a
“subsidiary” of a “holding company,” or a “public-utility company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended. No
consent is required in connection with the transaction contemplated hereby under
the Natural Gas Policy Act of 1978, as amended. Seller is not an interstate
pipeline company within the meaning of the Natural Gas Act of 1938.
30

--------------------------------------------------------------------------------


Section 5.20              Investment Company.
Seller is not an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended.
                                     ARTICLE 6
                           REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller the following:
Section 6.1 Existence and Qualification.
Purchaser is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware; and Purchaser is duly
qualified to do business as a foreign corporation in every jurisdiction in which
it is required to qualify in order to conduct its business except where the
failure to so qualify would not have a material adverse effect on Purchaser or
its properties; and Purchaser is, or will be at the Closing, duly qualified to
do business as a foreign corporation in the respective jurisdictions where the
Assets are located.
Section 6.2 Power.
Purchaser has the corporate power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.
Section 6.3 Authorization and Enforceability.
The execution, delivery and performance of this Agreement, and the performance
of the transaction contemplated hereby, have been duly and validly authorized by
all necessary corporate actions on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser (and all documents required
hereunder to be executed and delivered by Purchaser at Closing will be duly
executed and delivered by Purchaser) and this Agreement constitutes, and at the
Closing such documents will constitute, the valid and binding obligations of
Purchaser, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 6.4 No Conflicts.
The execution, delivery and performance of this Agreement by Purchaser, and the 
transactions contemplated by this Agreement will not (i) violate any provision
of the [certificate of  incorporation or bylaws] of Purchaser, (ii) result in a
default (with due notice or lapse of time or both) or the creation of any lien
or encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Purchaser is a party, (iii)
violate any judgment, order, ruling, or regulation applicable to Purchaser as a
party in interest, or (iv) violate any Law applicable to Purchaser or any of its
assets, or (v) require any filing with, notification of or consent, approval or
authorization of any Governmental Body or authority, except any matters
described in clauses (ii), (iii), (iv) or (v) above which would not have a
material adverse effect on Purchaser or the transactions contemplated hereby.
31

--------------------------------------------------------------------------------


Section 6.5 Liability for Brokers’ Fees.
Seller shall not directly or indirectly have any responsibility, liability or
expense, as a result of undertakings or agreements of Purchaser, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.
Section 6.6 Litigation.
There are no actions, suits or proceedings pending, or to the knowledge of
Purchaser’s officers and directors, threatened in writing before any
Governmental Body against Purchaser or any Affiliate of Purchaser which are
reasonably likely to impair materially Purchaser’s ability to perform its
obligations under this Agreement.
Section 6.7 Financing.
Purchaser has sufficient cash, available lines of credit or other sources of
immediately available funds (in United States dollars) to enable it to pay the
Closing Payment to Seller at the Closing.
Section 6.8 Limitation.
Except for the representations and warranties expressly made by Seller in
Article 5 of this Agreement, the special warranty of title referenced in Section
3.1(b), or confirmed in any certificate furnished or to be furnished to
Purchaser pursuant to this Agreement, Purchaser represents and acknowledges that
(i) there are no representations or warranties, express, statutory or implied,
as to the Assets or prospects thereof, and (ii) Purchaser has not relied upon
any oral or written information provided by Seller.  Without limiting the
generality of the foregoing, Purchaser represents and acknowledges that Seller
has made and will make no representation or warranty regarding any matter or
circumstance relating to Environmental Laws, Environmental Liabilities, the
release of materials into the environment or protection of human health, safety,
natural resources or the environment or any other environmental condition of the
Assets.  Purchaser further represents and acknowledges (i) that it is
knowledgeable of the oil and gas business and of the usual and customary
practices of oil and gas producers, (ii) in making the decision to enter into
this Agreement and consummate the transactions contemplated hereby, Purchaser
has relied solely on the basis of its own independent due diligence
investigation of the Assets and the terms and conditions of this Agreement, and
(iii) all the information and data furnished to Buyer by Seller (its officers,
employers, representatives, consultants, agents or any third party on Seller’s
behalf) is furnished only as an accommodation to Buyer without any
representation or warranty. 
Section 6.9 SEC Disclosure.
Purchaser is acquiring the Assets for its own account for use in its trade or
business, and not with a view toward or for sale associated with any
distribution thereof, nor with any present intention of making a distribution
thereof within the meaning of the Securities Act of 1933, as amended and
applicable state securities laws.
32

--------------------------------------------------------------------------------


Section 6.10              Bankruptcy.
There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or threatened against Purchaser.
Section 6.11              Qualification.
Purchaser is now, and hereafter shall continue to be, qualified to own and
assume operatorship of federal and state oil, gas and mineral leases in all
jurisdictions where the Assets to be transferred to it are located, and the
consummation of the transactions contemplated in this Agreement will not cause
Purchaser to be disqualified as such an owner or operator.  To the extent
required by the applicable state and federal Governmental Bodies, Purchaser
currently has, and will continue to maintain, lease bonds, area-wide bonds or
any other surety bonds as may be required by, and in accordance with, such state
or federal regulations governing the ownership and operation of such leases. 
For purposes of this Agreement, the term bond, lease bond, area-wide bonds or
surety bonds mean “Bonds”, respectively.  Purchaser represents and acknowledges
that it is not relying on the effectiveness of Seller’s Bonds in purchasing the
Assets; and in the event any of Seller’s Bonds are not released as a result of
Purchaser’s failure to timely secure any such Bond in connection with the
operation of the Assets, Purchaser shall indemnify Seller for any damages
related to such failure pursuant to Section 11.4 of this Agreement.
                                   ARTICLE 7
                               COVENANTS OF THE PARTIES
Section 7.1 Access.
(a)        Between the date of execution of this Agreement and continuing until
seven (7) days prior to the Closing Date, Seller will give Purchaser and its
representatives access to the Assets and access to the Records in Seller’s
possession, for the purpose of conducting an investigation of the Assets, but
only to the extent that Seller may do so without violating any confidentiality
or other obligations to any third party and to the extent that Seller has
authority to grant such access without breaching any restriction binding on
Seller. Such access by Purchaser shall be limited to Seller’s normal business
hours, and any weekends and after hours requested by Purchaser that can be
reasonably accommodated by Seller, and Purchaser’s investigation shall be
conducted in a manner that minimizes interference with the operation of the
Assets. All information obtained by Purchaser and its representatives under this
Section shall be subject to the terms of Section 11.4(b)(vi) and the terms of
that certain confidentiality agreement between Seller and Vanguard Natural
Resources, LLC, dated September 25, 2009 (as to which Purchaser agrees hereby to
be bound)(the "Confidentiality Agreement"). 
 
(b)        Purchaser acknowledges that the permission of the operator (if other
than Seller) or another third person may be required before Purchaser will be
able to inspect portions of the Properties and that such permission must be
obtained prior to the inspection of such portions.  Seller shall use reasonable
efforts to obtain such permission for Purchaser upon Purchaser’s request.  All
inspections pursuant to this Section 7.1 shall be at Purchaser’s sole risk,
cost, and expense, and Purchaser shall indemnify, defend, and hold Seller and
Seller’s respective officers, directors, employees, contractors, and agents
harmless from and against any and all losses, liabilities, liens, or
encumbrances for labor or materials, claims, causes of action, and costs and
expenses (including, but not limited to, attorneys’ fees) arising out of or
related to any personal injury to or death of any Person or damage to property
occurring to or on the Properties as a result of Purchaser’s exercise of its
right under this Section 7.1.  The foregoing indemnity shall continue in full
force and effect notwithstanding any termination of this Agreement.  Purchaser
agrees to comply with the rules, regulations, and instructions issued by Seller
and other operators of the Properties regarding the actions of Purchaser while
upon, entering, or leaving the Properties.
 
33

--------------------------------------------------------------------------------


Section 7.2 Government Reviews.
Seller and Purchaser shall in a timely manner (a) make all required filings, if
any, with and prepare applications to and conduct negotiations with, each
governmental agency as to which such filings, applications or negotiations are
necessary or appropriate in the consummation of the transactions contemplated
hereby specifically including, but not limited to, the HSR Act, (b) provide such
information as each may reasonably request to make such filings, prepare such
applications and conduct such negotiations, and (c) request early termination or
waiver of any applicable waiting period under the HSR Act. Each Party shall
cooperate with and use all commercially reasonable efforts to assist the other
with respect to such filings, applications and negotiations.
 
Section 7.3 Notification of Breaches.
Until the Closing,
 
(a)                          Purchaser shall notify Seller promptly after
Purchaser obtains actual knowledge that any representation or warranty of Seller
contained in this Agreement is untrue in any material respect or will be untrue
in any material respect as of the Closing Date or that any covenant or agreement
to be performed or observed by Seller prior to or on the Closing Date has not
been so performed or observed in any material respect.
 
(b)                          Seller shall notify Purchaser promptly after Seller
obtains actual knowledge that any representation or warranty of Purchaser
contained in this Agreement is untrue in any material respect or will be untrue
in any material respect as of the Closing Date or that any covenant or agreement
to be performed or observed by Purchaser prior to or on the Closing Date has not
been so performed or observed in any material respect.
 
(c)                          If any of Purchaser’s or Seller’s representations
or warranties is untrue or shall become untrue in any material respect between
the date of execution of this Agreement and the Closing Date, or if any of
Purchaser’s or Seller’s covenants or agreements to be performed or observed
prior to or on the Closing Date shall not have been so performed or observed in
any material respect, but if such breach of representation, warranty, covenant
or agreement shall (if curable) be cured by the Closing (or, if the Closing does
not occur, by the date set forth in Section 10.1), then such breach shall be
considered not to have occurred for all purposes of this Agreement.
 
Section 7.4 Letters-in-Lieu; Assignments; Operatorship.
 
(a)                          Seller will execute on the Closing Date letters in
lieu of division and transfer orders relating to the Assets on forms prepared by
Seller and reasonably satisfactory to Purchaser to reflect the transaction
contemplated hereby.
 
34

--------------------------------------------------------------------------------


(b)                          Seller will prepare and Seller and Purchaser will
execute on the Closing Date all assignments necessary to convey to Purchaser all
Leases in the form as prescribed by the applicable Governmental Body and
otherwise acceptable to Purchaser and Seller.
 
(c)                          Seller makes no representations or warranties to
Buyer as to transferability or assignability of operatorship of any Seller
Operated Assets.  Rights and obligations associated with operatorship of such
Properties are governed by operating and similar agreements covering the
Properties and will be decided in accordance with the terms of such agreements.
However, Seller will assist Purchaser in its efforts to succeed Seller as
operator of any Wells included in the Assets.  Purchaser shall, promptly
following Closing, file all appropriate forms and declarations or Bonds with
federal and state agencies relative to its assumption of operatorship.  For all
Seller Operated Assets, Seller shall execute and deliver to Purchaser and
Purchaser shall promptly file the appropriate forms with the applicable
regulatory agency transferring operatorship of such Assets to Purchaser.
 
Section 7.5 Public Announcements.
 
Purchaser shall not make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the prior written consent of the Seller
(which consent shall not be unreasonably withheld or delayed); provided,
however, the foregoing shall not restrict disclosures by Purchaser which are
required by applicable securities or other laws or regulations or the applicable
rules of any stock exchange having jurisdiction over Purchaser  or its
Affiliates.  In this connection, Purchaser will issue a press release upon the
execution of this Agreement substantially in the form set forth in Exhibit C.
Section 7.6 Operation of Business.
Except as set forth on Schedule 7.6, until the Closing, Seller (i) will operate
its business in the ordinary course, (ii) will not, without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld, commit
to any operation, or series of related operations, reasonably anticipated by
Seller to require future capital expenditures by the owner of the Assets in
excess of One Hundred Fifty Thousand dollars ($150,000.00) proportionate to
Seller’s working interest, or make any capital expenditures in excess of One
Hundred Fifty Thousand dollars ($150,000.00), proportionate to Seller’s working
interest, or terminate, materially amend, execute or extend any material
agreements affecting the Assets, (iii) will maintain insurance coverage on the
Assets presently furnished by nonaffiliated third parties in the amounts and of
the types presently in force, (iv) will use commercially reasonable efforts to
maintain in full force and effect all Leases, (v) will maintain all material
governmental permits and approvals affecting the Assets, (vi) will not transfer,
farmout, sell, hypothecate, encumber or otherwise dispose of any Assets, except
for sales and dispositions of Hydrocarbon production and Equipment made in the
ordinary course of business, consistent with past practices, and (vii) will not
commit to do any of the foregoing.  Purchaser’s approval of any action
restricted by this Section 7.6 shall be considered granted within ten (10) days
(unless a shorter time is reasonably required by the circumstances and such
shorter time is specified in Seller’s written notice) of Seller’s notice to
Purchaser requesting such consent unless Purchaser notifies Seller to the
contrary in writing during that period.  In the event of an emergency, Seller
may take such action as a prudent operator would take and shall notify Purchaser
of such action promptly thereafter.
 
35

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in this Agreement, Seller shall have no
liability to Purchaser for the incorrect payment of delay rentals, royalties,
shut-in payments or similar payments made during the period from the Effective
Time to the Closing Date or for failure to make such payments through mistake or
oversight (including Seller's negligence).
 
Purchaser acknowledges that Seller may own an undivided interest in certain of
the Assets and Purchaser agrees that the acts or omissions of the other working
interest owners who are not affiliated with Seller shall not constitute a
violation of the provisions of this Section 7.6, nor shall any action required
by a vote of working interest owners constitute such a violation so long as
Seller has voted its interest in a manner consistent with the provisions of this
Section 7.6.
Section 7.7  
            [Reserved]
Section 7.8 Preference Rights and Transfer Requirements.
(a)                          Purchaser’s purchase of the Assets is expressly
subject to all validly existing and applicable Preference Rights and Transfer
Requirements.  Prior to the Closing Date, Seller shall initiate all procedures
which in Seller’s good faith judgment are reasonably required to comply with or
obtain the waiver of all Preference Rights and Transfer Requirements set forth
in Schedule 5.13 with respect to the transactions contemplated by this
Agreement.  Seller shall not be obligated to pay any consideration to (or incur
any cost or expense for the benefit of) the holder of any Preference Right or
Transfer Requirement in order to obtain the waiver thereof or compliance
therewith.
 
(b)                          The portion of the Purchase Price to be allocated
to any Asset or portion thereof affected by a Preference Right (a “Preference
Property”) or that becomes a Retained Asset shall be the portion of the Purchase
Price allocated thereto in Exhibit A-1.  If a Preference Property or a Retained
Asset affects only a portion of a Property and a portion of the Purchase Price
has not been allocated specifically to such portion of a Property in Exhibit
A-1, then the portion of the Purchase Price to be allocated to such Preference
Property or Retained Asset shall be determined in a reasonable manner taking
into account the net acreage (or net acre feet, as appropriate) that the portion
of such Property affected by such Preference Property or Retained Asset bears to
the net acreage (or net acre feet, as appropriate) in the entire Property.  Any
Preference Property or Retained Asset that is a Property shall include a pro
rata share of all of Seller’s right, title and interest in, to and under all
Contracts, Surface Contracts, Equipment, Hydrocarbon production and Records
included in the Assets that are directly related or attributable to such
Preference Property or Retained Asset. 
 
(c)                          If the holder of a Preference Right who has been
offered a Preference Property pursuant to Section 7.8(a) elects prior to Closing
to purchase such Preference Property in accordance with the terms of such
Preference Right, and Seller and Purchaser receive written notice of such
election prior to the Closing, such Preference Property will be eliminated from
the Assets and the Purchase Price shall be reduced by the portion of the
Purchase Price allocated to such Preference Property pursuant to Section
7.8(b).  Except as provided in Section 7.8(d), if the holder of a Preference
Right who has been offered a Preference Property or who has been requested to
waive its Preference Right pursuant to Section 7.8(a) does not elect to purchase
such Preference Property or waive such Preference Right with respect to the
transactions contemplated by this Agreement prior to the Closing Date and the
time in which the Preference Right may be exercised has not expired, such
Preference Property shall be conveyed to Purchaser at Closing subject to the
rights, if any, of the holder of such Preference Right.  In such event, Seller
shall continue its efforts to obtain the waiver of such Preference Rights to the
extent provided in Section 7.8(a) and Purchaser shall cooperate with such
efforts.  If the holder of a Preference Right elects to purchase a Preference
Property subject to its Preference Right and Closing has already occurred with
respect to such Preference Property, Purchaser shall be obligated to comply with
such Preference Right to the extent, if any, that the same remains valid and
enforceable with respect to this transaction and Purchaser shall be entitled to
the consideration for the sale of such Preference Property from Purchaser to
such Preference Right holder.
 
36

--------------------------------------------------------------------------------


(d)                          In the event
            (i)         a third party brings any suit, action or other
proceeding prior to the Closing seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated hereby in connection
with a claim to enforce a Preference Right; or
 
            (ii)        an Asset is subject to a Transfer Requirement that
provides that transfer of such Asset without compliance with such Transfer
Requirement will result in termination or other material impairment of any
rights in relation to such Asset, and such Transfer Requirement is not waived,
complied with or otherwise satisfied prior to the Closing Date, then, unless
otherwise mutually agreed by Seller and Purchaser, the Asset or portion thereof
affected by such Preference Right or Transfer Requirement (a “Retained Asset”)
shall be held back from the Assets to be transferred and conveyed to Purchaser
at Closing and the Purchase Price to be paid at Closing shall be reduced by the
portion of the Purchase Price which is allocated to such Retained Asset pursuant
to Section 7.8(b).
 
            (iii)       Any Retained Asset so held back at the initial Closing
will be conveyed to Purchaser at a delayed Closing (which shall become the new
Closing Date with respect to such Retained Asset), within ten (10) days
following the date on which the suit, action or other proceeding, if any,
referenced in clause (i) above is settled or a judgment is rendered (and no
longer subject to appeal) permitting transfer of the Retained Asset to Purchaser
pursuant to this Agreement and Seller obtains, complies with, obtains a waiver
of or notice of election not to exercise or otherwise satisfies all remaining
Preference Rights and Transfer Requirements with respect to such Retained Asset
as contemplated by this Section.  At the delayed Closing, Purchaser shall pay
Seller a purchase price equal to the amount by which the Purchase Price was
reduced on account of the holding back of such Retained Asset (as adjusted
pursuant to Section 2.2 through the new Closing Date therefor); provided,
however, if all such Preference Rights and Transfer Requirements with respect to
any Retained Asset so held back at the initial Closing are not obtained,
complied with, waived or otherwise satisfied as contemplated by this Section
within one hundred eighty (180) days after the initial Closing has occurred with
respect to any Assets, then such Retained Asset shall be eliminated from the
Assets and this Agreement (unless Seller and Purchaser mutually agree to proceed
with a closing on such Retained Asset in which case Purchaser shall be deemed to
have waived any objection and shall be obligated to indemnify the Seller
Indemnitees for all Claims) with respect to non-compliance with such Preference
Rights and Transfer Requirements related to such Retained Asset.
 
37

--------------------------------------------------------------------------------


(e)                          Purchaser acknowledges that Seller desires to sell
all of the Assets and would not have entered into this Agreement but for
Purchaser’s agreement to purchase all of the Assets as herein provided. 
Accordingly, it is expressly understood and agreed that Seller does not desire
to sell any Preference Property unless the sale of all of the Assets is
consummated by the Closing Date in accordance with the terms of this Agreement. 
In furtherance of the foregoing, Seller’s obligation hereunder to sell the
Preference Properties to Purchaser is expressly conditioned upon the
consummation by the Closing Date of the sale of all of the Assets to be conveyed
under this Agreement in accordance with the terms of this Agreement, either by
conveyance to Purchaser or conveyance pursuant to an applicable Preference
Right; provided that, nothing herein is intended or shall operate to extend or
apply any Preference Right to any portion of the Assets which is not otherwise
burdened thereby.  Time is of the essence with respect to the Parties’ agreement
to consummate the sale of the Assets by the Closing Date (or by the delayed
Closing Date pursuant to Section 7.8(d)).
 
Section 7.9 Tax Matters.
(a)                          Subject to the provisions of Section 12.3, Seller
shall be responsible for all Taxes related to the Assets (other than ad valorem,
property, severance, Hydrocarbon production and similar Taxes based upon or
measured by the ownership or operation of the Assets or the production of
Hydrocarbons  therefrom, which are addressed in Section 1.4) attributable to any
period of time at or prior to the Closing Date, and Purchaser shall be
responsible for all such Taxes related to the Assets attributable to any period
of time after the Closing Date. Regardless of which Party is responsible, Seller
shall handle payment to the appropriate Governmental Body of all Taxes with
respect to the Assets which are required to be paid prior to Closing (and shall
file all Tax Returns with respect to such Taxes). Seller shall deliver to
Purchaser within thirty (30) days of filing copies of all Tax Returns filed by
Seller after the Closing Date relating to the Assets and any supporting
documentation provided by Seller to taxing authorities, excluding Tax Returns
related to income tax, franchise tax, or other similar Taxes.
 
(b)                          Purchaser agrees to cooperate (at no cost or
liability to Purchaser) with Seller so that Seller’s transfer of the Assets to
Purchaser shall, at Seller’s election, be accomplished in a manner enabling the
transfer to qualify as a part of a like-kind exchange of property by Seller
within the meaning of Section 1031 of the Code (a “Like-Kind Exchange”).  If
Seller so elects, Purchaser shall cooperate with Seller to effect such like-kind
exchange, which cooperation shall include, without limitation, taking such
actions as Seller reasonably requests in order to pay the Purchase Price in a
manner which enables such transfer to qualify as part of a like-kind exchange of
property within the meaning of Section 1031 of the Code, and Purchaser agrees
that Seller may assign its rights (but not its obligations) under this Agreement
to a qualified intermediary as defined in Treasury Regulations Section 1.1031(k)
- 1(g)(4)(iii) under United States Treasury Regulations, to qualify the transfer
of the Purchase Price as a part of a like-kind exchange of property within the
meaning of Section 1031 of the Code. Notwithstanding the foregoing, (i) Seller
agrees to indemnify and hold harmless Purchaser from any costs and expenses
relating to its cooperation arising out of any such Like-Kind Exchange of
Seller, which indemnity shall survive the Closing; (ii) nothing in this Section
7.9(b) is intended to relieve any Party from its obligations hereunder; (iii)
Purchaser does not represent, warrant or covenant to Seller that any particular
Tax treatment will be given to any such Like-Kind Exchange, including that the
Like-Kind Exchange will qualify as a “like kind” exchange for purposes of
Section 1031 of the Code; and (iv) the sale of the Assets shall not be
contingent or otherwise subject to the consummation of any such Like-Kind
Exchange.
 
38

--------------------------------------------------------------------------------


(c)                          Seller agrees to cooperate (at no cost or liability
to Seller) with Purchaser so that Seller’s transfer of the Assets to Purchaser
shall, at Purchaser’s election, be accomplished in a manner enabling the
transfer to qualify as a part of a Like-Kind Exchange of property by Purchaser. 
If Purchaser so elects, Seller shall cooperate with Purchaser to effect such
like-kind exchange, which cooperation shall include, without limitation, taking
such actions as Purchaser reasonably requests in order to transfer the Assets in
a manner which enables such transfer to qualify as part of a like-kind exchange
of property by Purchaser within the meaning of Section 1031 of the Code, and
Seller agrees that Purchaser may assign its rights (but not its obligations)
under this Agreement to an exchange accommodation titleholder as defined in IRS
Revenue Procedure 2000-37, to qualify the transfer of the Assets as a part of a
like-kind exchange of property by Purchaser within the meaning of Section 1031
of the Code.  Notwithstanding the foregoing, (i) Purchaser agrees to indemnify
and hold harmless Seller from any costs and expenses relating to its cooperation
arising out of any such Like-Kind Exchange of Purchaser, which indemnity shall
survive the Closing; (ii) nothing in this Section 7.9(c) is intended to relieve
any Party from its obligations hereunder; (iii) Seller does not represent,
warrant or covenant to Purchaser that any particular Tax treatment will be given
to any such Like-Kind Exchange, including that the Like-Kind Exchange will
qualify as a “like kind” exchange for purposes of Section 1031 of the Code; and
(iv) the purchase of the Assets shall not be contingent or otherwise subject to
the consummation of any such Like-Kind Exchange.
 
Section 7.10              Further Assurances.
After Closing, Seller and Purchaser each agrees to take such further actions and
to execute, acknowledge and deliver all such further documents as are reasonably
requested by the other Party for carrying out the purposes of this Agreement or
of any document delivered pursuant to this Agreement.
 
Section 7.11              Insurance.
Effective as of the Closing Date, Purchaser shall carry and maintain the
following: (i) general liability insurance with combined single limits per
occurrence of not less than $2,000,000.00 for bodily injury and property damage,
including property damage by blowout and cratering, completed operations, and
contractual liability as respects any contract into which the Purchaser may
enter under the terms of this Agreement; and (ii) operators extra expense
insurance with limits of not less than $2,000,000.00 per occurrence, covering
the costs of controlling a blowout, and certain other related and/or resulting
costs and seepage and pollution liability.
 
Section 7.12              Audit Rights
Following the Closing, Purchaser, at Purchaser’s expense, may engage an auditing
firm to conduct an audit of the revenues and expenses of Seller attributable to
the Assets for calendar year 2008 and to prepare unaudited statements for
January 2008 through September 2008 and 2009.  Seller agrees that it will
cooperate and assist such auditors including, without limitation, making
available (at Purchaser’s sole cost and expense) books, records, and personnel
reasonably requested by such auditing firm.
39

--------------------------------------------------------------------------------


 
                                       ARTICLE 8
                                  CONDITIONS TO CLOSING
Section 8.1 Conditions of Seller to Closing.
The obligations of Seller to consummate the transactions contemplated by this
Agreement are subject, at the option of Seller, to the satisfaction on or prior
to Closing of each of the following conditions:
(a)                          Representations.  The representations and
warranties of Purchaser set forth in Article 6 shall be true and correct in all
material respects, other than representations and warranties that are already
qualified as to materiality, which shall be true and correct in all respects ,
as of the Closing Date as though made on and as of the Closing Date;
 
(b)                          Performance.  Purchaser shall have performed and
observed, in all material respects, all covenants and agreements to be performed
or observed by it under this Agreement prior to or on the Closing Date;
 
(c)                          Pending Litigation.  No suit, action or other
proceeding by a third party (including any Governmental Body) seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement shall be pending before any Governmental Body;
provided, however, Closing shall proceed notwithstanding any suits, actions or
other proceedings seeking to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated hereby brought by holders of
Preference Rights seeking to enforce such rights with respect to Assets with
aggregate Allocated Values of less than thirty percent (30%) of  the unadjusted
Purchase Price, and the Assets subject to such suits, actions or other
proceedings shall be treated in accordance with Section 7.8;
 
(d)                          Deliveries.  Purchaser shall have delivered to
Seller duly executed counterparts of the Conveyance and the other documents and
certificates to be delivered by Purchaser under Section 9.3;
            (e)        Payment.  Purchaser shall have paid the Closing Payment;
            (f)      HSR Act.  Any waiting period applicable to the consummation
of the transaction contemplated by this Agreement under the HSR Act shall have
lapsed or terminated (by early termination or otherwise); and
(g)        The sum of (i) the Allocated Value of the Preference Properties for
which holders of Preference Rights have elected prior to Closing to exercise
their Preference Rights, plus (ii) the adjustment to the Purchase Price on
account of the sum of all Title Defect Amounts for Title Defects determined
under Section 3.4(g) prior to Closing, less the sum of all Title Benefit Amounts
for Title Benefits determined under Section 3.4(h) prior to the Closing, plus
(iii)  the aggregate losses from casualties to the Assets and takings of Assets
under right of eminent domain, shall be less than twenty-five percent (25%) of
the Allocated Value of the Properties.
Section 8.2 Conditions of Purchaser to Closing.
The obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject, at the option of Purchaser, to the satisfaction on or
prior to Closing of each of the following conditions:
40

--------------------------------------------------------------------------------


(a)                          Representations.  The representations and
warranties of Seller set forth in Article 5 shall be true and correct in all
material respects, other than representations and warranties that are already
qualified as to materiality, which shall be true and correct in all respects, as
of the Closing Date as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date which need only be
true and correct on and as of such specified date);
 
(b)                          Performance.  Seller shall have performed and
observed, in all material respects, all covenants and agreements to be performed
or observed by it under this Agreement prior to or on the Closing Date;
 
(c)                          Pending Litigation.  No suit, action or other
proceeding by a third party (including any Governmental Body) seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement shall be pending before any Governmental Body;
provided, however, Closing shall proceed notwithstanding any suits, actions or
other proceedings seeking to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated hereby brought by holders of
Preference Rights seeking to enforce such rights with respect to Assets with
aggregate Allocated Values of less than thirty percent (30%) of the unadjusted
Purchase Price, and the Assets subject to such suits, actions or other
proceedings shall be treated in accordance with Section 7.8;
(d)        Deliveries.  Seller shall have delivered to Purchaser duly executed
counterparts of the Conveyance and the other documents and certificates to be
delivered by Seller under Section 9.2;
(e)      HSR Act.  Any waiting period applicable to the consummation of the
transaction contemplated by this Agreement under the HSR Act shall have lapsed
or terminated (by early termination or otherwise); and
(f)        The sum of (i) the Allocated Value of the Preference Properties for
which holders of Preference Rights have elected prior to Closing to exercise
their Preference Rights, plus (ii) the adjustment to the Purchase Price on
account of the sum of all Title Defect Amounts for Title Defects determined
under Section 3.4(g) prior to Closing, less the sum of all Title Benefit Amounts
for Title Benefits determined under Section 3.4(h) prior to the Closing, plus
(iii)  the aggregate losses from casualties to the Assets and takings of Assets
under right of eminent domain, shall be less than twenty-five percent (25%) of
the Allocated Value of the Properties.
(g)        Purchaser shall have received (i)  a release of any mortgages or
liens covering or affecting the Properties and any properties covered by that
certain Lease Amendment and Lease Royalty Conveyance Agreement between Ben
Fortson, Jr., et al. and Purchaser, of even date herewith, including the Lease
Amendments and Royalty Deeds, executed in recordable form, in form and substance
agreeable to Purchaser, and (ii) any required consents or approvals from any
holders of such mortgages or liens.
                                   ARTICLE 9
                                  CLOSING
Section 9.1 Time and Place of Closing.
41

--------------------------------------------------------------------------------


(a)                          Consummation of the purchase and sale transaction
as contemplated by this Agreement (the “Closing”), shall, unless otherwise
agreed to in writing by Purchaser and Seller, take place at the offices of Kelly
Hart & Hallman LLP, located at 201 Main Street, Suite 2500, Fort Worth, Texas at
10:00 a.m., local time, on or before December 15, 2009, or if all conditions in
Article 8 to be satisfied prior to Closing have not yet been satisfied or
waived, as soon thereafter as such conditions have been satisfied or waived,
subject to the rights of the Parties under Article 10.
 
(b)                          The date on which the Closing occurs is herein
referred to as the “Closing Date.”
 
Section 9.2 Obligations of Seller at Closing.
At the Closing, upon the terms and subject to the conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser, the following:
(a)                          the Conveyance, in sufficient duplicate originals
to allow recording in all appropriate jurisdictions and offices, duly executed
by Seller;
 
(b)                          letters-in-lieu of transfer orders covering the
Assets, duly executed by Seller;
 
(c)                          a certificate, duly executed by an authorized
corporate officer of Seller, dated as of Closing, certifying on behalf of Seller
that the conditions set forth in Sections 8.2(a) and 8.2(b) have been fulfilled;
 
(d)                          one (1) original executed statement described in
Treasury Regulation §1.1445-2(b)(2) certifying that Seller is not a foreign
person within the meaning of the Code;
 
(e)                          the Lease Amendments, as that term is defined in
that certain letter agreement between Ben Fortson, Jr., et al. and Purchaser, of
even date herewith; and
 
(f)                           the Royalty Deed, as that term is defined in that
certain letter agreement between Ben Fortson, Jr., et al. and Purchaser, of even
date herewith.     
    
Section 9.3 Obligations of Purchaser at Closing.
At the Closing, upon the terms and subject to the conditions of this Agreement,
Purchaser shall deliver or cause to be delivered to Seller, the following:
(a)                          a wire transfer of the Closing Payment in same-day
funds;
 
(b)                          the Conveyance, duly executed by Purchaser;
 
(c)                          letters-in-lieu of transfer orders covering the
Assets, duly executed by Purchaser;
(d)                          a certificate, duly executed by an authorized
corporate officer of Purchaser, dated as of Closing, certifying on behalf of
Purchaser that the conditions set forth in Sections 8.1(a) and 8.1(b) have been
fulfilled; and
 
(e)                          the payment to the “Lessors” as contemplated by
that certain letter agreement between Ben Fortson, Jr., et al. and Purchaser, of
even date herewith.
 
42

--------------------------------------------------------------------------------


Section 9.4 Closing Payment & Post-Closing Purchase Price Adjustments.
(a)                          Not later than three (3) Business Days prior to the
Closing Date, Seller shall prepare and deliver to Purchaser, based upon the best
information available to Seller, a preliminary settlement statement estimating
in good faith the Adjusted Purchase Price after giving effect to all Purchase
Price adjustments provided for in this Agreement. The estimate delivered in
accordance with this Section 9.4(a) shall constitute the dollar amount to be
paid by Purchaser to Seller at the Closing (the “Closing Payment”).
 
(b)                          As soon as reasonably practicable after the Closing
but not later than one hundred and twenty (120) days following the Closing Date,
Seller shall prepare and deliver to Purchaser a statement setting forth the
final calculation of the Adjusted Purchase Price and showing the calculation of
each adjustment, based, to the extent possible, on actual credits, charges,
receipts and other items before and after the Effective Time and taking into
account all adjustments provided for in this Agreement. Seller shall at
Purchaser’s request supply reasonable documentation available to support any
credit, charge, receipt or other item. As soon as reasonably practicable but not
later than the 30th day following receipt of Seller’s statement hereunder,
Purchaser shall deliver to Seller a written report containing any changes that
Purchaser proposes be made to such Statement. The Parties shall undertake to
agree on the final statement of the Adjusted Purchase Price no later than one
hundred eighty (180) days after the Closing Date. In the event that the Parties
cannot reach agreement within such period of time, either Party may refer the
remaining matters in dispute to a nationally-recognized independent accounting
firm as may be accepted by Purchaser and Seller, for review and final
determination. The accounting firm shall conduct the arbitration proceedings in
Tarrant County, Texas in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent such rules do not conflict with
the terms of this Section 9.4. The accounting firm’s determination shall be made
within thirty (30) days after submission of the matters in dispute and shall be
final and binding on both Parties, without right of appeal. In determining the
proper amount of any adjustment to the Purchase Price, the accounting firm shall
not increase the Purchase Price more than the increase proposed by Seller nor
decrease the Purchase Price more than the decrease proposed by Purchaser, as
applicable. The accounting firm shall act as an expert for the limited purpose
of determining the specific disputed matters submitted by either Party and may
not award damages or penalties to either Party with respect to any matter.
Seller and Purchaser shall each bear its own legal fees and other costs of
presenting its case. Each Party shall bear one-half of the costs and expenses of
the accounting firm. Within ten (10) Business Days after the date on which the
Parties or the accounting firm, as applicable, finally determines the disputed
matters, (x) Purchaser shall pay to Seller the amount by which the Adjusted
Purchase Price exceeds the Closing Payment or (y) Seller shall pay to Purchaser
the amount by which the Closing Payment exceeds the Adjusted Purchase Price, as
applicable.
 
(c)                          All payments made or to be made hereunder to Seller
shall be by electronic transfer of immediately available funds to a bank and
account specified by Seller in writing to Purchaser, and all payments made or to
be made hereunder to Purchaser shall be by electronic transfer of immediately
available funds to a bank and account specified by Purchaser in writing to
Seller.
 
43

--------------------------------------------------------------------------------


                                      ARTICLE 10
                                   TERMINATION
Section 10.1              Termination.
Unless terminated earlier pursuant to other provisions provided herein, this
Agreement may be terminated at any time prior to Closing: (i) by the mutual
prior written consent of Seller and Purchaser; or (ii) by Seller, if Closing has
not occurred on or before December 31, 2009 other than due to default by Seller,
or (iii) by Purchaser, if Closing has not occurred on or before December 31,
2009, other than due to default by Purchaser.
Section 10.2              Effect of Termination.
            If this Agreement is terminated pursuant to Section 10.1, this
Agreement shall become void and of no further force or effect (except for the
provisions of Sections 5.6, 6.5, 7.5, 11.4(b)(vi), 11.8, 11.9.(a), 11.9.(b),
12.7, 12.13 and 12.16 of this Agreement all of which shall continue in full
force and effect) and Seller shall be free immediately to enjoy all rights of
ownership of the Assets and to sell, transfer, encumber or otherwise dispose of
the Assets to any Party without any restriction under this Agreement. 
Notwithstanding anything to the contrary in this Agreement, except as provided
in Section 10.3, the termination of this Agreement under Section 10.1(ii) or
10.1(iii) shall not relieve any Party from liability for any willful or
negligent failure to perform or observe in any material respect any of its
agreements or covenants contained herein which are to be performed or observed
at or prior to Closing.  In the event this Agreement terminates under Sections
10.1(ii) or 10.1(iii) because a Party has willfully or negligently failed to
perform or observe in any material respect any of its agreements or covenants
contained herein which are to be performed at or prior to Closing, then the
other Party shall be entitled to all remedies available at law or in equity and
shall be entitled to recover court costs and attorneys’ fees in addition to any
other relief to which such Party may be entitled, except as provided in Section
10.3.
Section 10.3              Distribution of Deposit Upon Termination.
(a)                          If Seller terminates this Agreement (i) because
Purchaser wrongfully fails to tender performance at Closing; or (ii) as the
result of any default or breach by Purchaser of Purchaser's obligations
hereunder, and Seller is ready to tender performance at Closing and is not in
default or breach of this Agreement, then Seller may retain the Deposit as
liquidated damages, free of any claims by Purchaser or any other Person with
respect thereto. Purchaser’s failure to close shall not be considered wrongful
if Purchaser has validly terminated this Agreement under Section 10.1(iii).  The
remedy set forth herein shall be Seller’s sole and exclusive remedy for
Purchaser’s failure to close the transactions described in this Agreement and
Seller expressly waives any and all other remedies, legal and equitable, that it
otherwise may have had for Purchaser’s failure to close. It is expressly
stipulated by the Parties that the actual amount of damages resulting from such
a termination would be difficult if not impossible to determine accurately
because of the unique nature of this Agreement, the unique nature of the Assets,
the uncertainties of applicable commodity markets and differences of opinion
with respect to such matters, and that the liquidated damages provided for
herein are a reasonable estimate by the Parties of such damages.
 
(b)                          If this Agreement is terminated for any reason
other than the reasons set forth in Section 10.3(a), then Seller shall deliver
the Deposit to Purchaser, free of any claims by Seller or any other Person with
respect thereto.
 
44

--------------------------------------------------------------------------------


(c)                          Notwithstanding anything to the contrary in this
Agreement, Purchaser shall not be entitled to receive interest on the Deposit,
whether the Deposit is applied against the Purchase Price or returned to
Purchaser pursuant to this Section 10.3.
 
                                     ARTICLE 11
                            POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
                             LIMITATIONS; DISCLAIMERS AND WAIVERS
Section 11.1              Receipts.
Except as otherwise provided in this Agreement, any Hydrocarbons produced from
or attributable to the Assets (and all products and proceeds attributable
thereto) and any other income, proceeds, receipts and credits attributable to
the Assets which are not reflected in the adjustments to the Purchase Price
following the final adjustment pursuant to Section 9.4(b) shall be treated as
follows: (a) all Hydrocarbons produced from or attributable to the Assets (and
all products and proceeds attributable thereto) and all other income, proceeds,
receipts and credits earned with respect to the Assets to which Purchaser is
entitled under Section 1.4 shall be the sole property and entitlement of
Purchaser, and, to the extent received by Seller, Seller shall fully disclose,
account for and remit the same promptly to Purchaser, and (b) all Hydrocarbons
produced from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Seller is entitled under Section 1.4
shall be the sole property and entitlement of Seller and, to the extent received
by Purchaser, Purchaser shall fully disclose, account for and remit  the same
promptly to Seller.
Section 11.2              Expenses.
Any Property Costs which are not reflected in the adjustments to the Purchase
Price following the final adjustment pursuant to Section 9.4(b) shall be treated
as follows: (a) all Property Costs for which Seller is responsible under Section
1.4 shall be the sole obligation of Seller and Seller shall promptly pay, or if
paid by Purchaser, promptly reimburse Purchaser for and hold Purchaser harmless
from and against same; and (b) all Property Costs for which Purchaser is
responsible under Section 1.4 shall be the sole obligation of Purchaser and
Purchaser shall promptly pay, or if paid by Seller, promptly reimburse Seller
for and hold Seller harmless from and against same. Seller is entitled to
resolve all joint interest audits and other audits of Property Costs covering
periods for which Seller is in whole or in part responsible, provided that
Seller shall not agree to any adjustments to previously assessed costs for which
Purchaser is liable without the prior written consent of Purchaser, such consent
not to be unreasonably withheld. Seller shall provide Purchaser with a copy of
all applicable audit reports and written audit agreements received by Seller and
relating to periods for which Purchaser is partially responsible.
Section 11.3              Assumed Seller Obligations.
Without limiting Purchaser’s rights to indemnity under this Article 11, on the
Closing Date, except as provided in this Agreement, Purchaser shall assume and
hereby agrees to fulfill, perform, pay and discharge (or cause to be fulfilled,
performed, paid or discharged) all of the obligations and liabilities of Seller,
known or unknown, with respect to the Assets, regardless of whether such
obligations or liabilities arose prior to, on or after the Effective Time,
including but not limited to, obligations to (i) pay working interests,
royalties, overriding royalties and other interests held in suspense, to the
extent shown on Schedule 11.3, (ii) properly plug and abandon any and all wells,
including inactive wells or temporarily abandoned wells, drilled on the
Properties or otherwise pursuant to the Assets, (iii) replug any well, wellbore,
or previously plugged well on the Properties to the extent required by
Governmental Body, (iv) dismantle, salvage and remove any equipment, structures,
materials, platforms, flowlines, and property of whatever kind related to or
associated with operations and activities conducted on the Properties or
otherwise pursuant to the Assets, (v) clean up, restore and/or remediate the
premises covered by or related to the Assets in accordance with applicable
agreements and Laws, and (vi) perform all obligations applicable to or imposed
on the lessee, owner, or operator under the Leases and related contracts, or as
required by applicable Laws or Environmental Laws (all of said obligations and
liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Seller Obligations”); provided, however, that Purchaser does not accrue
any rights or assume any obligations or liabilities of Seller to the extent that
they are:
45

--------------------------------------------------------------------------------


(i)         attributable to or arise out of the Excluded Assets; or
(ii)        the continuing responsibility of the Seller under Sections 11.1 and
11.2 or matters for which Seller is required to indemnify Purchaser under
Section 11.4(c); or
(iii)       Claims (A) arising from Seller’s gross negligence or willful
misconduct; (B) relating to any matters listed on Schedule 5.7(a); or (C)
relating to amounts owed to Seller’s employees, officers, directors or
Affiliates.
For purposes of determining the amount of any obligations and liabilities of
Seller constituting Assumed Seller Obligations, such amount shall be reduced by
the amount of any insurance benefits and proceeds paid or payable to or for the
benefit of Seller in respect of any Claims.
Section 11.4              Indemnities.
(a)                          Definitions.
For purposes of this Agreement, the terms “Claim” or “Claims” mean, unless
specifically provided otherwise, all claims (including, but not limited to,
those for damage to property, bodily injury and death, personal injury, illness,
disease, maintenance, cure, loss of parental and  spousal consortium, wrongful
death, loss of support, and wrongful termination of employment), damages,
liabilities, losses, demands, liens, encumbrances, fines, penalties, causes of
action of any kind (including actions for indirect, consequential, punitive and
exemplary damages), obligations, costs (including payment of all reasonable
attorneys’ fees and costs of litigation), judgments, interest, and awards or
amounts, of any kind or character, whether under judicial proceedings,
administrative proceedings, investigation by a Governmental Body or otherwise,
or conditions in the premises of or attributable to any Person or Persons or any
Party or parties, breach of representation or warranty (expressed or implied),
under any theory of tort, contract, breach of contract (including any Claims
which arise by reason of indemnification or assumption of liability contained in
other contracts entered into by an Indemnified Party hereunder), at law or in
equity, under statute, or otherwise, arising out of, or incident to or in
connection with this Agreement or the ownership or operation of the Assets.
The phrase “REGARDLESS OF FAULT” means WITHOUT REGARD TO THE CAUSE OR CAUSES OF
ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH A CLAIM IS CAUSED IN WHOLE
OR IN PART BY:
46

--------------------------------------------------------------------------------


THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY,
ACTIVE OR PASSIVE), STRICT LIABILITY, OR OTHER FAULT OF PURCHASER INDEMNITEES,
SELLER INDEMNITEES, INVITEES AND/OR THIRD PARTIES (BUT EXCLUDING GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT OF AN INDEMNITEE); AND/OR A PRE-EXISTING
DEFECT, WHETHER PATENT OR LATENT, OF THE PREMISES OF PURCHASER’S PROPERTY OR
SELLER’S PROPERTY (INCLUDING WITHOUT LIMITATION THE ASSETS), INVITEES AND/OR
THIRD PARTIES; AND/OR THE UNSEAWORTHINESS OF ANY VESSEL OR UNAIRWORTHINESS OF
ANY AIRCRAFT OF A PARTY WHETHER CHARTERED, OWNED, OR PROVIDED BY PURCHASER
INDEMNITEES, SELLER INDEMNITEES, INVITEES AND/OR THIRD PARTIES.
(b)                          Purchaser Indemnity Obligation.  Subject only to
Section 11.4(c) and the limitations contained in Section 11.7, Purchaser shall
be responsible for and indemnify, defend, release and hold harmless Seller
Indemnitees from and against all Claims caused by, arising out of or resulting
from:
(i)         the Assumed Seller Obligations, REGARDLESS OF FAULT;
(ii)        the ownership, use or operation of the Assets after the Effective
Time, REGARDLESS OF FAULT;
(iii)       Purchaser’s breach of any of Purchaser’s covenants or agreements
contained in Article 7, REGARDLESS OF FAULT;
(iv) any breach of any representation or warranty made by Purchaser contained in
Article 6 of this Agreement or confirmed in the certificate delivered by
Purchaser at Closing pursuant to Section 9.3(d), REGARDLESS OF FAULT;
(v)        the release of materials into the environment or protection of human
health, safety, natural resources or the environment, or any other environmental
condition of the Assets, REGARDLESS OF FAULT; and
(vi)       Purchaser Indemnitees’ access under Section 4.1, Section 7.1, or
otherwise, to the Assets, the Records and other related activities or
information prior to the Closing, REGARDLESS OF FAULT.
(c)                          Seller Indemnity Obligation.  Subject to the
limitations contained in Section 11.7, Seller shall be responsible for and
indemnify, defend and hold harmless Purchaser against and from all Claims caused
by, arising out of or resulting from:
(i)         the ownership, use or operation of the Excluded Assets;
(ii)        Seller’s breach of any of Seller’s covenants or agreements contained
in Article 7; and
(iii)       any breach of any representation or warranty made by Seller
contained in Article 5 of this Agreement or confirmed in the certificate
delivered by Seller at Closing pursuant to Section 9.2(c).
(d)                          Additional Provisions.
47

--------------------------------------------------------------------------------


It is the intention of the Parties that this Article 11 shall govern the
allocation of risks and liabilities between Purchaser and Seller except to the
extent that it is expressly stated (whether elsewhere in this Article 11 or in
some other Article hereof) that the provisions of such other Article (or part
thereof) shall control over the terms of all or part of this Article 11.
Notwithstanding anything to the contrary contained in this Agreement, this
Section 11.4 contains the Parties’ exclusive remedy against each other with
respect to breaches of the representations, warranties, covenants and agreements
of the Parties contained in Articles 5, 6 and Sections 7.1, 7.2, 7.3, 7.4, 7.5
and 7.6  and the affirmations of such representations, warranties, covenants and
agreements contained in the certificate delivered by each Party at Closing
pursuant to Sections 9.2(c) or 9.3(d), as applicable.
Claims for Property Costs shall be exclusively handled pursuant to the Purchase
Price adjustments in Section 2.2, and pursuant to Section 11.2, and shall not be
subject to indemnification under this Section 11.4.
In connection with Purchaser Indemnitees’ access to the Assets prior to Closing,
the Parties acknowledge that such access may be subject to confidentiality
agreements, releases or other agreements required by Seller or the operator of
non-Seller Operated Properties.  In the event of a conflict between the
provisions of such agreements and Section 11.4(b)(vi) of this Agreement, Section
11.4(b)(vi) of this Agreement shall control.
Section 11.5              Indemnification Actions.
All claims for indemnification under Section 11.4 shall be asserted and resolved
as follows:
(a)                          For purposes of this Article 11, the term
“Indemnifying Party” shall mean the party or parties having an obligation to
indemnify another party or parties pursuant to the terms of this Agreement.  The
term “Indemnified Party” shall mean the Party or Parties having the right to be
indemnified by another Party or Parties pursuant to the terms of this Agreement.
 
(b)                          To make a claim for indemnification (“Indemnity
Claim”) under Section 11.4,  and/or any other Article (or part thereof)
expressly stating that it controls over the terms of this Article 11, an
Indemnified Party shall notify the Indemnifying Party in writing of its
Indemnity Claim, including the specific details of and specific basis under this
Agreement for its Indemnity Claim (the “Claim Notice”).  The Indemnified Party
shall provide its Claim Notice promptly after the Indemnified Party has actual
knowledge of the Claim for which it seeks indemnification and shall enclose a
copy of all papers (if any) served with respect to the Claim; provided that the
failure of any Indemnified Party to give notice of a Claim as provided in this
Section 11.5 shall not relieve the Indemnifying Party of its obligations under
Section 11.4 except to the extent such failure results in insufficient time
being available to permit the Indemnifying Party to effectively defend against
the Claim or otherwise prejudices the Indemnifying Party’s ability to defend
against the Claim. In the event that the Indemnity Claim is based upon an
inaccuracy or breach of a representation, warranty, covenant or agreement, the
Claim Notice shall specify the representation, warranty, covenant or agreement
which was inaccurate or breached.
 
(c)                          The Indemnifying Party shall have thirty (30) days
from its receipt of the Claim Notice to notify the Indemnified Party whether it
admits or denies its liability to defend the Indemnified Party against the
relevant Claim at the sole cost and expense of the Indemnifying Party. The
Indemnified Party is authorized, prior to and during such 30-day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party.
 
48

--------------------------------------------------------------------------------


(d)                          If the Indemnifying Party admits its liability to
indemnify the Indemnified Party, it shall have the right and obligation to
diligently defend, at its sole cost and expense, the Claim. The Indemnifying
Party shall have full control of such defense and proceedings, including any
compromise or settlement thereof. If requested by the Indemnifying Party, the
Indemnified Party agrees to cooperate in contesting any Claim which the
Indemnifying Party elects to contest. The Indemnified Party may participate in,
but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Section 11.5(d). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Claim
or consent to the entry of any judgment with respect thereto which does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Claim, or (ii) settle any Claim or consent to the
entry of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).
 
(e)                          If the Indemnifying Party does not admit its
liability to indemnify the Indemnified Party or admits its liability but fails
to diligently prosecute or settle the Claim, then the Indemnified Party shall
have the right to defend against the Claim at the sole cost and expense of the
Indemnifying Party, with counsel of the Indemnified Party’s choosing, subject to
the right of the Indemnifying Party to admit its liability and assume the
defense of the Claim at any time prior to settlement or final determination
thereof. If the Indemnifying Party has not yet admitted its liability for a
Claim, the Indemnified Party shall send written notice to the Indemnifying Party
of any proposed settlement and the Indemnifying Party shall have the option for
ten (10) Business Days following receipt of such notice to (i) admit in writing
its liability to indemnify the Indemnified Party from and against the Claim and
(ii) if liability is so admitted, reject, in its reasonable judgment, the
proposed settlement.
 
Section 11.6              Release.
(a)                          PURCHASER RELEASES, REMISES AND FOREVER DISCHARGES
SELLER INDEMNITEES FROM ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, WHETHER NOW
EXISTING OR ARISING IN THE FUTURE, CONTINGENT OR OTHERWISE, WHICH PURCHASER
MIGHT NOW OR SUBSEQUENTLY MAY HAVE AGAINST SELLER INDEMNITEES, RELATING DIRECTLY
OR INDIRECTLY TO THE ASSETS, INCLUDING WITHOUT LIMITATION CLAIMS ARISING OUT OF
OR INCIDENT TO ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE  RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL
RESOURCES OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT OF 1980, AS AMENDED, REGARDLESS OF FAULT, BUT EXCLUDING MATTERS
FOR WHICH PURCHASER IS ENTITLED TO INDEMNITY FROM SELLER.
(b)                          Purchaser covenants and agrees that it will not
attempt to avoid the effect of the release made by it hereinabove by later
arguing that at the time of the release it did not fully appreciate the extent
of any such Claims, including without limitation, environmental Claims.
 
49

--------------------------------------------------------------------------------


Section 11.7              Limitation on Actions.
(a)                          The representations and warranties of the parties
in Articles 5 and 6 terminate one year after Closing, except that Section 6.11
shall survive indefinitely.  The remainder of the representations, warranties,
covenants and agreements provided for in this Agreement shall survive Closing
for one (1) year except that covenants and agreements contemplated to be
complied with or performed following the Closing shall survive indefinitely.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration, provided that there shall
be no termination of any bona fide Claim asserted pursuant to this Agreement
with respect to the breach of such a representation, warranty, covenant or
agreement on or before its expiration date.
 
(b)                          The indemnities in Sections 11.4(b)(iii) and
11.4(b)(iv) and 11.4(c)(ii) and 11.4(c)(iii) shall terminate as of the
termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification, except in each case as to Claims
asserted pursuant to this Agreement with respect to the breach of such
representation, warranty, covenant or agreement on or before such termination
date.  Purchaser’s indemnities in Sections 7.9(c), 11.4(b)(i), 11.4(b)(ii),
11.4(b)(v), and 11.4(b)(vi) and Seller’s indemnities under Sections 7.9(b) and
11.4(c)(i) shall continue without time limit.
 
(c)                          Neither Seller nor Purchaser shall have any
liability for any indemnification under Section 11.4 until and unless the
aggregate amount of the liability for all Claims for which Claim Notices are
delivered by Purchaser or Seller, as applicable, exceeds ten percent (10%) of
the Purchase Price, and then only to the extent such damages exceed such ten
percent (10%) of the Purchase Price.  The adjustments to the Purchase Price
under Section 2.2 and any payments in respect thereof shall not be limited by
this Section.
 
(d)                          Notwithstanding anything to the contrary contained
elsewhere in this Agreement, neither party shall be required to indemnify the
other Party for aggregate damages in excess of an amount equal to fifty percent
(50%) of the final Adjusted Purchase Price.
 
Section 11.8              Disclaimers.
(a)                          EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN
ARTICLE 5 OF THIS AGREEMENT, OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE
DELIVERED PURSUANT TO SECTION 9.2(c), OR IN THE CONVEYANCE, (I) SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).
50

--------------------------------------------------------------------------------


(b)                          EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE 5 OF THIS AGREEMENT, OR CONFIRMED IN THE CERTIFICATE OF SELLER TO BE
DELIVERED PURSUANT TO SECTION 9.2(c), OR IN THE CONVEYANCE, AND WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE
ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR
ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR 
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (IV) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY THIRD PARTIES, (VIII) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO, AND FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM REDHIBITORY VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT
PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT
PURCHASER HAS MADE OR CAUSED TO BE  MADE SUCH INSPECTIONS AS PURCHASER DEEMS
APPROPRIATE, OR (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT.
(c)                          SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION
OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS,
ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND PURCHASER
SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF
THEIR ENVIRONMENTAL CONDITION.
Section 11.9         Waiver of Trade Practices Acts.
            (a)        It is the intention of the Parties that Purchaser's
rights and remedies with respect to this transaction and with respect to all
acts or practices of Seller, past, present or future, in connection with this
transaction shall be governed by legal principles other than the Texas Deceptive
Trade Practices--Consumer Protection Act, Tex. Bus. & Com. Code Ann. § 17.41 et
seq. (the "DTPA").  As such, Purchaser hereby waives the applicability of the
DTPA to this transaction and any and all duties, rights or remedies that might
be imposed by the DTPA, whether such duties, rights and remedies are applied
directly by the DTPA itself or indirectly in connection with other statutes;
provided, however, Purchaser does not waive § 17.555 of the DTPA.  Purchaser
acknowledges, represents and warrants that it is purchasing the goods and/or
services covered by this Agreement for commercial or business use; that it has
assets of $5 million or more according to its most recent financial statement
prepared in accordance with generally accepted accounting principles; that it
has knowledge and experience in financial and business matters that enable it to
evaluate the merits and risks of a transaction such as contemplated in this
Agreement; and that it is not in a significantly disparate bargaining position
with Seller.
51

--------------------------------------------------------------------------------


(b)        Purchaser expressly recognizes that the price for which Seller has
agreed to perform its obligations under this Agreement has been predicated upon
the inapplicability of the DTPA and this waiver of the DTPA.  Purchaser further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
DTPA.
            Section 11.10 Recording.
As soon as practicable after Closing, Purchaser shall record the Conveyance in
the appropriate counties and/or parishes and provide Seller with copies of all
recorded or approved instruments.
The conveyance in the form attached as Exhibit B is intended to convey all of
the Properties being conveyed pursuant to this Agreement.  Certain Properties or
specific portions of the Properties that are leased from, or require the
approval to transfer by, a governmental entity are conveyed under the Conveyance
and also are described and covered other separate assignments made by Seller to
Purchaser on officially approved forms, or forms acceptable to such entity, in
sufficient multiple originals to satisfy applicable statutory and regulatory
requirements.  The interests conveyed by such separate assignments are the same,
and not in addition to, the interests conveyed in the Conveyance attached as
Exhibit B.  Further, such assignments shall be deemed to contain the special
warranty of title of Seller and all of the exceptions, reservations, rights,
titles, power and privileges set forth herein and in the Conveyance as fully and
only to the extent as though they were set forth in each such separate
assignment.
                                        ARTICLE 12
                                    MISCELLANEOUS
Section 12.1              Counterparts.
This Agreement may be executed in counterparts, each of which shall be deemed an
original instrument, but all such counterparts together shall constitute but one
agreement.
 
Section 12.2              Notice.
All notices which are required or may be given pursuant to this Agreement shall
be sufficient in all respects if given in writing and delivered personally, by
telecopy or by registered or certified mail, postage prepaid, as follows:
 
If to Purchaser:                       Vanguard Permian, LLC
 
                                                7700 San Felipe, Suite 465
 
                                                Houston, Texas 77063
 
                                                Attn:     Scott W. Smith
 
                                                Telephone:      (832) 327-2259
 
                                                Telecopy:        (832) 327-2260
 
                       
52

--------------------------------------------------------------------------------


 
With a copy to:                        J. Patrick Doherty
 
                                                Doherty & Doherty LLP
 
                                                1717 St. James Place, Suite 520
 
                                                Houston, Texas 77056
 
                                                Telephone:      (713) 572-1000
 
                                                Telecopy:        (713) 572-1001
 
 
 
           
 
If to Seller        :                       Fortson Production Company
 
                                                301 Commerce St., Suite 2900
 
                                                Fort Worth, Texas 76102 
 
                                                Attn:     David Frazier
 
                                                Telephone:      (817) 335-5641
 
                                                Telecopy:        (817) 336-4853
 
 
 
 
 
With a copy to:                        Robert C. Grable
 
                                                Kelly Hart & Hallman LLP
 
                                                201 Main Street, Suite 2500
 
                                                Fort Worth, Texas 76102
 
                                                Telephone:     (817) 878-3550
 
                                                Telecopy:       (817)
878-9280                       
 
 
 
                                                                             
 
Either Party may change its address for notice by notice to the other in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
 
Section 12.3              Sales or Use Tax Recording Fees and Similar Taxes and
Fees.
Purchaser shall bear any sales, use, excise, real property transfer or gain,
gross receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby. Seller will determine, and Purchaser agrees to cooperate
with Seller in determining, sales tax, if any, that is due in connection with
the sale of Assets and Purchaser agrees to pay any such tax to Seller at
Closing.  If such transfers or transactions are exempt from any such taxes or
fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser will timely furnish to Seller such certificate or evidence.
 
Section 12.4              Expenses.
Except as provided in Section 12.3, all expenses incurred by Seller in
connection with or related to the authorization, preparation or execution of
this Agreement, the Conveyance delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.
 
53

--------------------------------------------------------------------------------


Section 12.5              Change of Name.
As promptly as practicable, but in any case within thirty (30) days after the
Closing Date, Purchaser shall eliminate the names “Fortson Oil Company,”
“Fortson Production Company” and any variants thereof from the Assets acquired
pursuant to this Agreement and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Seller or any of its Affiliates.
 
Section 12.6              Replacement of Bonds, Letters of Credit and
Guarantees.
The Parties understand that none of the Bonds, letters of credit and guarantees,
if any, posted by Seller with Governmental Bodies and relating to the Assets may
be transferable to Purchaser.  Promptly following Closing, Purchaser shall
obtain, or cause to be obtained in the name of Purchaser, replacements for such
Bonds, letters of credit and guarantees, to the extent such replacements are
necessary to permit the cancellation of the Bonds, letters of credit and
guarantees posted by Seller or to consummate the transactions contemplated by
this Agreement.
 
Section 12.7              Governing Law and Venue.
THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.
 JURISDICTION AND VENUE WITH RESPECT TO ANY DISPUTES ARISING HEREUNDER SHALL BE
PROPER ONLY IN TARRANT  COUNTY, TEXAS.
 
Section 12.8              Captions.
The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement. 
 
Section 12.9              Waivers.
Any failure by any Party or Parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the Party or Parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
 
Section 12.10           Assignment.
No Party shall assign all or any part of this Agreement, nor shall any Party
assign or delegate any of its rights or duties hereunder, without the prior
written consent of the other Party and any assignment or delegation made without
such consent shall be void. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and permitted
assigns.
 
54

--------------------------------------------------------------------------------


Section 12.11           Entire Agreement.
The Confidentiality Agreement, this Agreement and the Exhibits and Schedules
attached hereto, and the documents to be executed hereunder constitute the
entire agreement between the Parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties pertaining to the subject
matter hereof.
 
Section 12.12           Amendment.
 
(a)                          This Agreement may be amended or modified only by
an agreement in writing executed by both Parties.
(b)                          No waiver of any right under this Agreement shall
be binding unless executed in writing by the Party to be bound thereby.
 
Section 12.13           No Third-Party Beneficiaries.
Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any Claims, remedy or right of any kind, except as to those rights
expressly provided to Seller Indemnitees and Purchaser Indemnitees (provided,
however, any claim for indemnity hereunder on behalf of a Seller Indemnitee or a
Purchaser Indemnitee must be made and administered by a Party to this
Agreement).
 
Section 12.14           References.
In this Agreement:
 
(a)                          References to any gender includes a reference to
all other genders;
(b)                          References to the singular includes the plural, and
vice versa;
(c)                          Reference to any Article or Section means an
Article or Section of this Agreement;
(d)                          Reference to any Exhibit or Schedule means an
Exhibit or Schedule to this Agreement, all of which are incorporated into and
made a part of this Agreement;
(e)                          Unless expressly provided to the contrary,
“hereunder”, “hereof’, “herein” and words of similar import are references to
this Agreement as a whole and not any particular Section or other provision of
this Agreement; and
(f)                           “Include” and “including” shall mean include or
including without limiting the generality of the description preceding such
term.
 
Section 12.15           Construction.
Purchaser is a Party capable of making such investigation, inspection, review
and evaluation of the Assets as a prudent purchaser would deem appropriate under
the circumstances including with respect to all matters relating to the Assets,
their value, operation and suitability. Each of Seller and Purchaser has had
substantial input into the drafting and preparation of this Agreement and has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transactions contemplated hereby. This
Agreement is the result of arm’s-length negotiations from equal bargaining
positions.  In the event of a dispute over the meaning or application of this
Agreement, it shall be construed fairly and reasonably and neither more strongly
for nor against either Party.
 
55

--------------------------------------------------------------------------------


Section 12.16           Limitation on Damages.
Notwithstanding any other provision contained elsewhere in this Agreement to the
contrary, the Parties acknowledge that this Agreement does not authorize one
Party to sue for or collect from the other Party its own punitive damages, or
its own consequential or indirect damages in connection with this Agreement and
the transactions contemplated hereby and each Party expressly waives for itself
and on behalf of its Affiliates, any and all Claims it may have against the
other Party for its own such damages in connection with this Agreement and the
transactions contemplated hereby.
 
Section 12.17           Conspicuousness.
The Parties agree that provisions in this Agreement in "bold" type satisfy any
requirements of the "express negligence rule" and any other requirements at law
or in equity that provisions be conspicuously marked or highlighted.
 
Section 12.18           Severability.
If any term or other provisions of this Agreement is held invalid, illegal or
incapable of being enforced under any rule of law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in a materially adverse manner with respect to either
Party.
 
Section 12.19           Time of Essence.
Time is of the essence in this Agreement.  If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
56

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties hereto
on the date first above written.
 
Purchaser:
 
VANGUARD PERMIAN, LLC
 
By Vanguard Natural Gas, LLC, manager
 
By:  /s/ Scott W. Smith
 
 
 
Title: Manager
 
 
 
 
SELLER:
 
Fortson Production Company
 
 
 
By:       /s/ Ben Fortson
 
 
 
Title:    President
 
 
 
 
 
 
Benco ENERGY, Inc.
 
By:       /s/ Ben Fortson
 
Title:    President
 
57

--------------------------------------------------------------------------------


 
 